 
 
CONTRACT OF SALE AND PURCHASE
 
THIS CONTRACT OF SALE AND PURCHASE (this "Contract") is made as of the 13th day
of May, 2010 by and between AJ IRVINE OWNER CORPORATION, a Delaware corporation
("Seller") and HINES GLOBAL REIT PROPERTIES LP, a Delaware limited partnership
("Purchaser").
 
Terms which are used in this Contract and not otherwise defined herein shall
have the meanings ascribed to such terms in ARTICLE 14 hereof.
 
In consideration of the agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
 
ARTICLE 1
 


 
SALE OF THE PROPERTY
 
1.1 Seller agrees to sell and convey unto Purchaser, and Purchaser agrees to
purchase and accept from Seller, for the price and subject to the terms,
covenants, conditions and provisions set forth herein, all of the following
(sometimes referred to herein in the aggregate as the "Property"):
 
(a) all of the land located at 17600 Gillette Avenue, Irvine, CA 92614, and more
particularly described in Exhibit A annexed hereto and made a part hereof for
all purposes (the "Land"), together with all right, title and interest, if any,
of Seller, in and to: (i) strips or gores, if any, between the Land and abutting
properties, whether owned or claimed by deed, limitations or otherwise, and
whether or not they are located inside or outside of the boundaries of the Land,
(ii) any land lying in or under the bed of any highway, avenue, street, road,
alley, easement or right-of-way, open or proposed, in, on, across, abutting or
adjacent to the Land, to the center line thereof, and (iii) all easement rights,
air rights, development rights and water rights in or upon the Land and all
other rights and appurtenances belonging or in anywise pertaining to the Land or
the Improvements described below (the items in this Section 1.1(a)) referred to
collectively, the "Real Property");
 
(b) all of the buildings and other structures and improvements situated on the
Land (collectively, the "Improvements");
 
(c) all of Seller's rights, title and interest in (x) all mechanical,
electrical, heating, air conditioning and plumbing systems, fixtures and
equipment; all carpets, drapes and other furnishings; and all other machinery,
equipment, fixtures and personal property of every kind and character, and all
accessories and additions thereto owned by Seller and located in or on the Land
or Improvements, and (y) all furniture and artwork, owned by Seller and located
in or on the Land or Improvements, a schedule of the items in clause (y) is set
forth on Schedule 1.1(c) annexed hereto and made a part hereof (collectively,
the "Personalty"); but specifically excluding any items of personal property
owned by the Tenants (herein defined);
 
(d) all of Seller's right, title and interest in leases in effect (but
specifically excluding Subleases defined below, collectively, the "Leases") that
grant a possessory interest in and to any space situated in the Improvements or
that otherwise grant rights with regard to use of all or any portion of the Land
or Improvements, a schedule of which is annexed hereto and made a part hereof as
Exhibit B, together with all rentals paid or payable by the tenants under such
Leases (individually, a "Tenant" and collectively, the "Tenants") for any period
of time beginning on or subsequent to the date of Closing (as hereinafter
defined), and all security and other deposits paid by the Tenants under such
Leases (collectively, the "Security Deposits"), together with Seller's interest,
if any, in the subleases and other occupancy agreements listed on Exhibit B-1
annexed hereto and made a part hereof (the "Subleases");
 
(e) all of Seller's right, title and interest in assignable leasing, service,
management, supply and maintenance contracts relating to the Land, Improvements
or Personalty (subject to Section 3.4 below) (the "Operating Agreements");
 
(f) all of Seller's right, title and interest in assignable warranties and
guaranties of Seller, if any, relating to the Land, Improvements or Personalty
(collectively, the "Warranties");
 
(g) all of Seller's right, title and interest in plans, specifications and
architectural floor plans pertaining to the Property;
 
(h) all keys to locks on the Land and Improvements;
 
(i) all of Seller's right, title and interest in all trade names, trademarks,
logos, service marks utilized by Seller in connection with the operation of the
Property (other than variations of Seller's name); and
 
(j) all other rights, privileges and appurtenances owned by Seller and in any
way related to the properties described in this ARTICLE 1.
 
ARTICLE 2
 


 
CONSIDERATION
 
2.1 Purchase Price.  The purchase price ("Purchase Price") for the Property is
Twenty Million Seven Hundred Fifty Thousand Dollars ($20,750,000), which shall
be payable (subject to prorations and other credits provided for in this
Contract) by Purchaser to Seller at Closing and as follows:
 
2.1.1 No later than one (1) day following the date hereof, Purchaser shall
deliver a deposit with Fidelity National Title, whose address is 1300 Dove
Street, Suite 310, Newport Beach, CA 92660 (the "Title Company"), in the sum of
Five Hundred Thousand Dollars ($500,000) (together with any interest thereon,
collectively, the "Earnest Money") in good funds to be held and disbursed in
accordance with the terms the this Contract.  The Title Company shall deposit
the Earnest Money in an interest-bearing account maintained at California Bank &
Trust, 4350 La Jolla Village Drive, Suite 350 located in San Diego,
California.  Purchaser shall provide the Title Company with a Form W-9 that sets
forth that Purchaser's federal taxpayer identification, and it will promptly
execute such reasonably requested documentation as the Title Company may
reasonably require to enable the Title Company to comply with the deposit
instructions set forth herein.  If Purchaser fails to deliver the Earnest Money
within one (1) day following the date hereof, then, in such event, this Contract
shall be deemed terminated automatically without any further notices or action
being required.
 
2.1.2 If the transaction contemplated by this Contract is consummated in
accordance with the terms and provisions hereof, the Earnest Money (including
any accrued interest thereon) shall be credited against the Purchase Price and
paid to Seller at Closing.  If the transaction is not so consummated, the
Earnest Money (including any accrued interest thereon) shall be held and
delivered by the Title Company as hereinafter provided.
 
2.1.3 At the Closing, the balance of the Purchase Price shall be paid to or as
directed by Seller, in cash by wire transfer of immediately available federal
funds.  The amount of $500,000 shall be held back from the Purchase Price in an
interest bearing account with the Title Company for the purpose of securing the
representations and warranties of Seller under this Contract (the "Holdback"),
for a period of six (6) months commencing from the Closing Date, as more
particularly described in an Escrow Agreement ("Escrow Agreement") which shall
be executed and delivered on the Closing Date by Purchaser and Seller in the
form annexed hereto and made a part hereof as Exhibit 2.1.4 (which Escrow
Agreement provides for the release of the Holdback to Seller upon the expiration
of such 6 month period subject to claims of Purchaser as more particularly
described in the Escrow Agreement).
 
ARTICLE 3
 


 
INSPECTION
 
3.1 Matters to be Submitted.  Seller has delivered to Purchaser or made
available at the offices of Seller's property manager, Professional Real Estate
Services, Inc., or Seller's asset manager, Falcon Real Estate Investment
Company, L.P. (such property manager and such asset manager are collectively,
the "Property Manager"), the following items (collectively, the "Submission
Matters"); provided, however, that Seller shall have no obligation to deliver to
Purchaser any Submission Matters which are not actually in Seller's possession
or the possession of the Property Manager.  Neither Seller nor the Property
Manager shall be obligated to take legal action or incur any material expense or
effort in order to obtain any Submission Matters that are in the possession of
third parties:
 
(a) a copy of each of the Leases and the Subleases;
 
(b) a rent roll for the Property, dated no later than thirty (30) days prior to
the Effective Date ("Rent Roll");
 
(c) annual operating statements for the Property detailing income and expenses,
including capital expenses, and occupancy for calendar years 2007, 2008 and 2009
and for the calendar months of the current year through the month preceding the
date hereof;
 
(d) copies of all current (if available) real estate and personal property tax
bills and if such current bills are not available, copies of all such bills for
the most recent period for which such bills are available, together with
evidence that all taxes due and payable with respect to the Property have been
paid in full to the latest payment date;
 
(e) copies of all certificates of occupancy for the Improvements and copies of
all other permits and licenses issued by any Governmental Authority with respect
to the Property;
 
(f) plans, specifications and architectural floor plans for the Improvements;
 
(g) copies of all environmental site evaluations and any other reports and
written materials relating to the presence or absence of hazardous materials or
any other environmental condition at the Property (the "Environmental Reports");
 
(h) copies of all outstanding contracts of leasing, service, management, supply
or maintenance which affect any portion of the Property or its operation,
regardless of whether such contracts are assignable;
 
(i) the items listed on the letter from the Broker (as hereinafter defined) to
Purchaser, dated May 1, 2010, a copy of which is annexed hereto and made a part
hereof as Schedule 1;
 
(j) [Intentionally Blank];
 
(k) copies of tax returns filed by Seller for the years 2007, 2008 and 2009 (if
filed);
 
(l) copies of the Seller's title insurance policy and surveys; and
 
(m) accounting books and records of Seller regarding property management for the
past three years, including accounts payables and accounts receivables with
access to named suppliers, lenders, contractors, and employees; including
complete access to books and records of the Property Manager.
 
3.2 Inspection Period.
 
3.2.1 Purchaser shall have the period commencing on the Effective Date and
ending 6:00 p.m. Eastern time on June 2, 2010 (the "Inspection Period") to
review the Submission Matters and to enter or to have its authorized
representatives and its and their agents, employees and representatives enter
upon the Property or any part thereof at any reasonable time, subject to the
rights of Tenants and subtenants occupying space in the Property pursuant to the
Leases and the Subleases, as the case may be, for the purpose of reviewing the
books and records relating to the Property, including all records relating to
operating income and expenses of the Property and the originals of any of the
Submission Matters submitted to Purchaser, and for the further purpose of
conducting physical inspections of the Property and making, at Purchaser's sole
risk and expense, such other inspections, examinations, investigations and tests
as Purchaser considers appropriate; provided, however, that all such
inspections, examinations, investigations and tests shall be conducted pursuant
to and in accordance with that certain Access Agreement, dated as of May 5,
2010, between Seller and Purchaser, the terms and provisions of which are hereby
incorporated into this Contract by this reference.
 
3.3 Right of Termination.
 
3.3.1 During the Inspection Period, Purchaser shall be entitled, for any reason
or for no reason in Purchaser's sole and absolute discretion, judgment and
opinion, including, without limitation, if Purchaser shall disapprove and be
dissatisfied with any aspect of the Property or any Submission Matters, and as
its sole remedy, to terminate this Contract by giving written notice to Seller
("Termination Notice") on or before 6:00 p.m. Eastern time on the last day of
the Inspection Period, whereupon all of the provisions of this Contract except
subsection 3.2.1, and Section 12.1 hereof (the "Surviving Obligations") shall
terminate and the Earnest Money (including any accrued interest thereon) shall
be returned to Purchaser.  Upon such termination, neither Seller nor Purchaser
shall have any further rights, obligations or liabilities hereunder, other than
the Surviving Obligations.  If Purchaser fails to deliver written notice of
termination by the end of the Inspection Period, this Contract shall be binding
and Purchaser shall have no further right to terminate this Contract except as
expressly provided herein.
 
3.4 Assumption of Operating Agreements.  Unless Purchaser terminates this
Contract prior to the expiration of the Inspection Period, Purchaser may provide
Seller with written notice of those Operating Agreements which are terminable
without cause upon written notice or upon sale of the Property and which
Purchaser desires to have terminated.  Seller shall, promptly following the
expiration of the Inspection Period, deliver notice of termination with respect
to all Operating Agreements specified in such notice.  Notwithstanding the
foregoing, Seller shall terminate any property management agreement and/or
exclusive leasing agreement as of the Closing Date, and such termination shall
be a condition to Purchaser's obligation to close the purchase of the Property
hereunder.  Notwithstanding the foregoing, it is understood and agreed that (x)
Purchaser has instructed Seller to terminate the Operating Agreements listed on
Exhibit C annexed hereto and made a part hereof as of Closing (and Seller has
agreed to deliver a termination notice with respect to such Operating Agreements
as of Closing), and (y) the Operating Agreements listed on Exhibit C hereto
require at least 30 days prior notice of termination, accordingly, Purchaser
shall assume the Operating Agreements set forth on Exhibit C hereto to the
extent such terminations are not effective yet as of Closing due to such notice
requirement.
 
ARTICLE 4
 


 
TITLE AND SURVEY
 
4.1 Title Report.  Seller has delivered to Purchaser and Purchaser has
acknowledged receipt of a current preliminary title report from the Title
Company, together with all information and documents referred to in the
exceptions of such title report (the "Title Report") covering the Real Property
and the Improvements.
 
4.2 UCC Searches.  Seller shall order, within five (5) days following the
Effective Date, at Seller's sole cost and expense, current searches of the
Uniform Commercial Code records of the Office of the Secretary of State of
Delaware covering Seller (collectively, the "UCC Searches"), together with
copies of all financing statements which appear thereon, and shall request that
a duplicate of the UCC Searches be delivered to Seller's counsel.
 
4.3 Survey.  Seller has delivered and Purchaser has acknowledged receipt of an
as-built ALTA survey of the Real Property dated no more than thirty (30) days
prior to the Effective Date (collectively, the "Survey").
 
4.4 Review of Title and Survey.  Purchaser may advise Seller in writing and in
reasonable detail, not later than (a) with respect to matters and exceptions set
forth in the Title Report, the UCC Searches or the Survey, five (5) business
days prior to the last day of the Inspection Period and (b) with respect to
matters and exceptions first raised in any amendment or update to the Title
Report or the UCC Searches that could reasonably be expected to materially and
adversely impact the Property or are voluntarily created by Seller after the
date of the Title Report (unless consented to by Purchaser, such consent not to
be unreasonably withheld, conditioned or delayed with respect to matters that
are required by law or existing agreements), three (3) business days after its
receipt of such amendment or update to the Title Report or the UCC Searches (but
no later than the Closing Date), what matters and exceptions shown or referred
to in the amended and updated Title Report or any updated or amended UCC
Searches, if any, are not acceptable to Purchaser (the "Title
Objections").  Seller shall have two (2) business days after receipt of
Purchaser's Title Objections to give Purchaser notice that (x) Seller will
remove any Title Objections from title (or, if acceptable to the Title Company,
in its reasonable judgment, afford the Title Company necessary information or
certifications to permit it to insure over such exceptions) or (y) except as
provided below, Seller elects not to cause such exceptions to be removed or
insured over.  Seller's failure to provide notice to Purchaser as to any Title
Objection shall be deemed an election by Seller not to remove the Title
Objection.  If Seller so notifies or is deemed to have notified Purchaser that
Seller will not remove or insure over any or all of the Title Objections,
Purchaser shall have until the expiration of the Inspection Period to determine,
as its sole options, whether (i) to proceed with the purchase and take the
Property subject to such exceptions that are not to be removed or cured (which
exceptions shall then become "Permitted Encumbrances" as defined below) or
(ii) to terminate this Contract.  Purchaser's failure to give Seller notice
shall be deemed to be an election by Purchaser under clause (i) in the
immediately preceding sentence.  If Purchaser timely terminates this Contract in
accordance with this Section 4.4, the Title Company shall promptly return the
Earnest Money (and all interest thereon) to Purchaser, and neither Seller nor
Purchaser shall have any further rights, obligations or liabilities hereunder,
other than the Surviving Obligations.  Any title encumbrances or exceptions
affecting the Property, including, without limitation, those set forth in the
Title Report, the UCC Searches or on the Survey which Purchaser does not object
in writing during the review periods provided above in this Section 4.4 shall be
deemed to be permitted exceptions to title ("Permitted Encumbrances").  In all
cases, the following exceptions shall also be deemed "Permitted Encumbrances" in
addition to the matters defined as such in the preceding sentences: (A) liens
for real estate taxes and assessments that are not yet due and payable (or
substantially comparable language), (B) rights of the Tenants under the Leases
and subtenants under the Subleases, (C) recorded lease and sublease documents,
including subordination, nondisturbance and attornment agreements, (D) zoning,
building and other governmental and quasi-governmental laws, codes and
regulations, and (E) any matter pertaining to the REA.
 
4.5 Cure of Objections to Status of Title.  In the event there are Title
Objections that Seller has elected to remove or cure as provided in Section 4.4
above and Purchaser has not terminated the Contract, Seller shall have until the
originally-scheduled Closing Date or may adjourn the originally-scheduled
Closing Date for up to 30 days (the "Cure Period") to remove or cure such Title
Objections, and the removal or cure of such Title Objections shall be a
condition to Purchaser's obligation to close the purchase of the Property
hereunder.  If Seller fails to remove or cure such Title Objections or any of
the Must Cure Matters (as defined below) by the originally-scheduled Closing
Date (as may be adjourned), then, Purchaser, as its sole remedy, may terminate
this Contract by written notice to Seller on or before the Closing Date (as may
be adjourned), in which event the Earnest Money (including any accrued interest
thereon) shall be returned to Purchaser and neither Seller nor Purchaser shall
have any further rights, obligations or liabilities hereunder, other than the
Surviving Obligations. Notwithstanding the foregoing, Seller shall, at its sole
cost and expense, without any written demand being required from Purchaser:
(i) cancel the internal master lease ("Master Lease") between Seller and AJ
Irvine Tenant Corporation ("Master Lessee") of the Property and cause to be
terminated any recorded memoranda of such Master Lease, and (ii) cause to be
terminated and discharged the mortgage encumbering the Property in favor of Bank
of America and any other loan documents recorded with respect to the loan
secured by such mortgage, or (iii) any monetary lien on the Real Property
affirmatively created by Seller (collectively, the "Must Cure Matters");
provided, however, that (x) Seller shall have no obligation whatsoever to
discharge or terminate any Must Cure Matter related to the REA, and (ii) in lieu
of discharging or terminating any Must Cure Matter, Seller may cause the Title
Company to insure Purchaser's title to the Real Property without exception for
any Must Cure Matter.
 
4.6 Evidence of Title.  Delivery of title in accordance with the foregoing (and
subject to the Permitted Encumbrances) shall be evidenced by the willingness of
the Title Company to issue, at Closing, its extended coverage Owner's ALTA
Policy of Title Insurance in the amount of the Purchase Price showing title to
the Real Property vested in Purchaser, subject only to the Permitted
Encumbrances (the "Title Policy").  The Title Policy may contain such
endorsements as reasonably required by Purchaser, provided that the issuance of
such endorsements shall not be a condition to Purchaser's closing obligations
hereunder.  It is an express condition to Purchaser's obligation to close the
purchase of the Property hereunder that the Title Company (or another reputable
title company licensed in the State of California chosen by Seller and
reasonably acceptable to Purchaser) issues the Title Policy or is irrevocably
bound and committed to issue the Title Policy at Closing.
 
ARTICLE 5
 


 
REPRESENTATIONS AND WARRANTIES
 
5.1 Seller's Representations.  Seller represents and warrants to Purchaser as of
the Effective Date (subject to terms of Section 7.2.5(b)(ii) hereof) as follows:
 
5.1.1 Seller is duly organized, validly existing and in good standing under the
laws of the state of its creation, and is qualified or registered to do business
and is in good standing in the state in which the Property is located, with full
power and authority to enter into and execute this Contract and to consummate
the transactions contemplated hereby.  Seller has received all requisite
organizational, Governmental Authority, and other third-party approvals
(including the final approval of any lender or lenders whose lien encumbers the
Property) necessary for the execution of this Contract, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
hereby, and this Contract constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms.  To Seller's
actual knowledge, neither the execution of this Contract nor the performance of
Purchaser of its obligations hereunder will violate, be in conflict with result
in a breach of, or constitute any event of default or default under:  (a) any
law applicable to Seller, or (b) any loan or financing agreement or any other
material agreement (including Seller's organizational documents) affecting the
Seller and/or the Property.
 
5.1.2 To Seller's actual knowledge, Seller has not engaged in or knowingly
permitted any operations or activities upon, or any use or occupancy of the
Property for the purpose of or in any way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping, or
disposal of any Hazardous Materials in violation of Applicable Laws.  To
Seller's actual knowledge, Seller has received no written notice from any
Governmental Authority of any material violation of any Applicable Laws
(including, without limitation, any laws, rules or regulations pertaining to the
protection of the environment or Hazardous Materials) which has not been
cured.  To Seller's actual knowledge, Seller has delivered or made available to
Purchaser copies of all environmental reports, tests, evaluations, studies and
assessments (including any available Phase I or Phase II environmental site
assessments), and any material correspondence relating to material environmental
matters, with respect to the Property, to the extent in each case in the
possession or control of Seller or the Property Manager.
 
5.1.3 To Seller's actual knowledge, except as disclosed to Purchaser in the
Title Report or Exhibit D hereto, there are no actions, suits, or proceedings
pending or to Seller's actual knowledge, threatened in writing in any court or
before or by any Governmental Authority against or affecting the Property.
 
5.1.4 There are no pending eminent domain or condemnation proceedings against
the Property or any part thereof and to Seller's actual knowledge, no such
proceedings are presently threatened in writing or contemplated by any authority
with the power of eminent domain.
 
5.1.5 Master Lessee is, and as of the Closing Date Seller will be, the owner of
the lessor's interest under the applicable Leases and neither Master Lessee nor
Seller has made any assignment of Seller's interest in the Leases, other than in
connection with the Master Lease.
 
5.1.6 Seller is not a party to any agreements pursuant to which any leasing
commissions are due and owing with respect to the current term of any of the
Leases, or which may be owed by Purchaser after Closing.
 
5.1.7 The list of Leases set forth on Exhibit B constitutes all of the Leases
(and specifically excludes any Subleases), currently in effect with respect to
the Property.  To Seller's actual knowledge, there are no Subleases currently in
effect with respect to the Property except for the Subleases listed on
Exhibit B-1 hereto.  There are no other leases or occupancy agreements to which
Seller is a party or to which, to Seller's knowledge, any predecessor-in-title
of Seller is a party currently affecting the Property other than the
Leases.  Seller has delivered or made available to Purchaser true, correct and
complete copies of the Leases, and to Seller's actual knowledge, the
Subleases.  As of the date hereof, to Seller's actual knowledge, Seller has not
received any written notice that any Tenant, Subtenant or any guarantor of any
Lease or Sublease has, during the term of its Lease or Sublease (as applicable),
filed for bankruptcy, voluntarily or involuntarily, or been adjudicated bankrupt
or admitted in writing its inability to pay its debts as they become
due.  Except as disclosed on Exhibit B or Exhibit B-1:
 
(a) All of the Leases are in full force and effect, there are no outstanding
notices of default by Seller to any Tenant and, to Seller's actual knowledge,
Seller has not received any written notices of outstanding defaults by either
the landlord or the respective Tenant or Subtenant under any Lease or Sublease
(as applicable);
 
(b) None of the Leases have been modified or amended.  For purposes of the
foregoing, estoppel certificates and subordination, nondisturbance and
attornment agreements are not deemed to be modifications or amendments of Leases
and may not be disclosed in Exhibit B hereto;
 
(c) Seller has not received written notification that there are any pending
claims asserted by any Tenants for offsets against rent or any other monetary
claims against the landlord.  There are no unpaid tenant improvement allowances
or unpaid leasing commissions owed with respect to any Lease.
 
5.1.8 Except as disclosed on Exhibit D annexed hereto and made a part hereof,
Seller has not received written notification that there are any pending claims
asserted against Seller under the that certain Declaration and Grant of
Easements and Reciprocal Easement Agreement, dated December 14, 2000, and
recorded January 18, 2001 in the Official Records of Orange County, California
("Official Records"), as Instrument No. 20010029308, as amended by that certain
Amendment No. 1 to Declaration and Grant of Easements and Reciprocal Easement
Agreement recorded September 27, 2001, in the Official Records as Instrument No.
20010684534 (the "REA").
 
5.1.9 Seller is not a foreign person subject to withholding tax as required by
Section 1445 of the Internal Revenue Code.
 
5.1.10 Seller is not an employee benefit plan (a "Plan") subject to the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") or Section 4975 of
the Internal Revenue Code of 1986, as amended (the "Code") and none of its
assets constitutes or will constitute (or are or will be deemed, for purposes of
ERISA or Section 4975 of the Code, or, if applicable, any substantially similar
federal, state, local or foreign law, to constitute) assets of any such
Plan.  Seller has no employees at the Property.
 
5.1.11 To Seller’s actual knowledge, Seller is not a party to any Operating
Agreement which will not be terminated as of Closing other than the Operating
Agreements listed on Exhibit C hereto.  To Seller's actual knowledge, Seller has
delivered or made available to Purchaser true and correct copies of such
Operating Agreements listed on Exhibit C hereto.
 
5.2 Seller's Knowledge.  When used in this Contract or in any certificate or
other document delivered pursuant hereto, the phrase "to the best of Seller's
knowledge," "to Seller's knowledge," or derivations thereof shall be construed
to mean the current, actual knowledge of Scott Bennett without any obligation to
make investigation or inquiry regarding the Property other than of Janine Padia
of Professional Real Estate Services, Inc., and without obligation to make any
investigation of the files, documents or studies in the possession of other
persons, and shall not include any knowledge which may be imputed to Seller or
of any other person.  Seller represents that Scott Bennett is the person charged
with responsibility for supervising the management, operation and disposition of
the Property by Seller.  Purchaser acknowledges that the individuals named above
are named solely for the purpose of defining and narrowing the scope of Seller's
knowledge and not for the purpose of imposing any liability on or creating any
duties running from such individuals to Purchaser.  Purchaser covenants that it
will bring no action of any kind against such individuals, related to or arising
out of these representations and warranties.
 
5.3 Purchaser's Representations.  Purchaser represents and warrants to Seller as
of the Effective Date and as of the Closing Date, as follows:
 
5.3.1 Purchaser is duly organized, validly existing and in good standing under
the laws of the state of its formation and is, or will be as of Closing,
qualified to do business and in good standing in the state in which the Property
is located, with full power and authority to enter into and execute this
Contract and to consummate the transactions contemplated hereby.  Purchaser has
received all requisite entity approvals necessary for the execution of this
Contract and the consummation of the transactions contemplated hereby and this
Contract constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting debtors' and creditors' rights
generally and general equitable provisions.
 
5.3.2 To Purchaser's knowledge, neither the execution of this Contract nor the
performance by Purchaser of its obligations hereunder will violate, be in
conflict with, result in a breach of  or constitute (with due notice or lapse of
time, or both) a default under any law applicable to Purchaser.
 
5.4 Survival.  The representations and warranties made by Seller in this
Contract, including in Section 5.1 and 12.1 hereof, and the representations and
warranties made by Purchaser in this Contract, including in Section 5.3 hereof
shall be effective as of the Effective Date and continue in full force and
effect after the Closing for a period of six (6) months; provided, however, that
any claim arising by reason of a claimed breach of such representations and
warranties must be stated in a written notice to Seller and filed in a court of
competent jurisdiction on or before the date which is six (6) months from the
Closing Date.  Notwithstanding the foregoing, if, prior to the Closing,
Purchaser obtains actual knowledge that any representation or warranty of Seller
is inaccurate and Purchaser nonetheless proceeds with the Closing, Seller shall
have no liability for any such matter as to which Purchaser had actual knowledge
prior to Closing.  When used in this Contract or in any certificate or other
document delivered pursuant hereto, the phrase "to the best of Purchaser's
knowledge," "to Purchaser's knowledge," or derivations thereof shall be
construed to mean the current, actual knowledge of any of the following
individuals (the "Purchaser Knowledge Individuals"):  Paul Twardowski and Ray
Lawler, without any obligation to make investigation or inquiry regarding the
Property, and without obligation to make any investigation of the files,
documents or studies in the possession of other persons, and shall not include
any knowledge which may be imputed to Purchaser or of any other
person.  Purchaser represents that the Purchaser Knowledge Individuals are the
individuals charged with responsibility for supervising the acquisition of the
Property by Purchaser.
 
5.5 Limitation of Seller's Liability.  Notwithstanding any other provision of
this Contract, any agreement or other instrument contemplated by this Contract,
in no event will Seller's liability to Purchaser under this Contract or the
agreement and documents contemplated hereby, or any rights which Purchaser might
otherwise have at law, in equity, by statute, or otherwise exceed the amount of
the Holdback, except for the claims made under Article 12 hereof, adjustments
made under Section 7.2.6 or for claims for fraud or willful or intentional
misrepresentation of the representations set forth in Section 5.1 hereof (which
shall not be subject to the limitations of this Section 5.5).  Without limiting
the generality of the foregoing, the general and limited partners, employees,
agent or affiliate of Seller will not in any manner be personally or
individually liable for the obligations of Seller hereunder or for any claims
related to this Contract, any agreement or other instrument contemplated by this
Contract, or the Property.  The provisions of this Section 5.5 shall survive the
Closing.
 
5.6 As Is; Release.  (a)                                Purchaser acknowledges
that Purchaser will have the opportunity to independently and personally inspect
the Property and that Purchaser has entered into this Contract based upon its
ability to make such examination and inspection.  The Property is to be sold to
and accepted by Purchaser at Closing in its then present condition "AS IS, WITH
ALL FAULTS, (WHETHER LATENT, PATENT OR DETECTABLE OR NOT) AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED", and without any reduction in the
Purchase Price for any change in the physical or financial condition occurring
from and after the Effective Date except for the express representations and
warranties of Seller contained in Section 5.1 and elsewhere in this
Contract.  Notwithstanding anything contained herein to the contrary, it is
understood and agreed that, except for the express representations and
warranties of Seller contained in Section 5.1 and elsewhere in this Contract,
Seller and Seller's agents or employees have not made and are not now making,
and they specifically disclaim, any warranties, representations or guaranties of
any kind or character, express or implied, oral or written, past, present or
future, with respect to the Property, including, but not limited to, warranties,
representations or guaranties as to (1) matters of title; (2) environmental
matters of any kind relating to the Property, the Land or the Improvements or
any portion thereof (including the condition of the soil or groundwater beneath
the Property); (3) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water and earthquake faults and the
resulting damage of past and/or future earthquakes; (4) whether, and to the
extent to which the Property or any portion thereof is affected by any stream
(surface or underground), body of water, flood prone area, flood plain, floodway
or special flood hazard; (5) drainage; (6) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any under
shoring; (7) zoning to which the Property or any portion thereof may be subject;
(8) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric; (9) usages of
adjoining property; (10) access to the Property or any portion thereof, (11) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof; (12) the
presence of Hazardous Materials (hereinafter defined) in or on, under or in the
vicinity of the Property; (13) the condition or use of the Property or
compliance of the Property with any or all past, present or future federal,
state or local ordinances, rules, regulations or laws, building, fire or zoning
ordinances, codes or other similar laws; (14) the existence or non-existence of
underground storage tanks; (15) any other matter affecting the stability or
integrity of the Real Property; (16) the potential for further development of
the Property; (17) the existence of vested land use, zoning or building
entitlements affecting the Property; (18) the REA; (19) the merchantability of
the Property or fitness of the Property for any particular purpose (Purchaser
affirming that Purchaser has not relied on Seller's or Seller's agents' or
employees' skill or judgment to select or furnish the Property for any
particular purpose, and that Seller makes no warranty that the Property is fit
for any particular-purpose); or (19) tax consequences.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO
PURCHASER, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY
AND ANY IMPROVEMENTS LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR
PURPOSE OR OF MERCHANTABILITY.  PURCHASER SHALL RELY ON ITS INVESTIGATIONS OF
THE PROPERTY IN DETERMINING WHETHER TO ACQUIRE IT.
 
(b) Seller and its partners, shareholders, officers, directors, agents,
employees, Property Manager, controlling persons and affiliates (individually a
"Seller Party" and collectively the "Seller Parties") are hereby released from
all responsibility and liability regarding the condition (including the presence
in the soil, air, structures and surface and subsurface waters, of materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever, excluding, however, any right to implead Seller only in connection
with any third-party personal injury or personal property claims brought against
Purchaser arising from the period during Seller's ownership of the Property
which were not caused by Purchaser's actions and/or inactions.  Without
limitation, Purchaser specifically releases Seller from any claims it may have
against Seller now or in the future under the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et  seq.,  as
amended; any other analogous state or federal statute; and common law arising
from the environmental conditions of the Property or the presence of Hazardous
Materials, solid wastes, or any other pollutants or contamination the Property;
provided, however, that the foregoing release shall not apply to Seller only
with respect to (1) the representations and warranties of Seller contained in
this Contract, and (x) Seller's express covenants (1) contained herein which
expressly survive the Closing hereunder, and (y) contained in any closing
documents delivered in connection with this Contract that expressly survive the
Closing.
 
(c) Except as set forth in Section 5.1 hereof, Purchaser acknowledges that any
information of any type which Purchaser has received or may receive from any
Seller Party, including, without limitation, any environmental reports and
surveys, is furnished on the express condition that Purchaser shall make an
independent verification of the accuracy of such information, all such
information being furnished without any warranty whatsoever.
 
5.7 THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THE CONSIDERATION FOR
SELLER'S ENTERING INTO THIS CONTRACT, AND SHALL SURVIVE CLOSING.
 
ARTICLE 6
 


 
CONDITIONS TO CLOSING
 
6.1 Tenant Estoppel.
 
6.1.1 Estoppel Requirement.  Subject to the further terms of this Article 6, it
shall be a condition to Closing that Purchaser shall have received an executed
estoppel certificate from the Tenant listed on Exhibit B hereto (a "Tenant
Estoppel").  Seller agrees to use commercially reasonable best efforts to obtain
the Tenant Estoppel.  In the event that Seller is unable to deliver the required
Tenant Estoppel by the Closing Date, Purchaser may either:  (a) elect not to
purchase the Property, at which time the Earnest Money (including any accrued
interest thereon) shall be returned to Purchaser and this Contract shall be null
and void and neither party shall have any further rights or obligations under
this Contract, except for the Surviving Obligations; or (b) elect to purchase
the Property notwithstanding Purchaser's failure to receive the required Tenant
Estoppel, in which event Purchaser shall be deemed to have waived the condition
contained in this Section 6.1.1 (and Purchaser's failure to elect option (b)
above in writing prior to Closing shall be deemed an election of option
(a)).  Seller agrees to use commercially reasonable efforts to obtain an
estoppel certificate from Backbone Entertainment under its Sublease (it being
understood and agreed that (i) it shall not be a condition to Purchaser's
obligation to Closing that Purchaser shall have received an estoppel certificate
from Backbone Entertainment, and (ii) Seller shall not be required to expend any
funds or incur any liability whatsoever to obtain such estoppel certificate from
Backbone Entertainment).
 
6.1.2 Procedures for Obtaining Estoppel Letters.
 
(a) The form of Tenant Estoppel is annexed hereto and made a part hereof as
Schedule 3.  As soon as reasonably practicable, but in any event no later than
seven (7) business days prior to the end of the Inspection Period, Seller will
cause the Property Manager to prepare a draft tenant estoppel for Backbone
Entertainment and deliver the same to Purchaser for review and
approval.  Purchaser shall have 5 (five) business days to object in writing to
Seller to the proposed tenant estoppel.  In the event that Purchaser has not
objected in writing to Seller to the proposed tenant estoppel within 5 (five)
business days, such tenant estoppel shall be deemed approved and Seller may
deliver same to Backbone Entertainment for execution.
 
(b) Seller shall deliver to Purchaser each executed tenant estoppel received
from a Tenant or Backbone Entertainment promptly following receipt thereof.  In
the event that Purchaser has not objected in writing to Seller to the executed
Tenant Estoppel within two (2) business days, such executed Tenant Estoppel
shall be deemed approved.
 
(c) Purchaser shall have no right to object to an executed Tenant Estoppel
solely because (i) the certifications with respect to absence of defaults or
rights of offset have been qualified as being to the Tenant's knowledge or as
being subject to any similar qualification, (ii) the Lease has not been
attached, (iii) the Tenant has substituted its own form of estoppel, so long as
the Tenant's form contains substantially the same information as the form
estoppel, (iv) Tenant has modified or deleted paragraphs 11, 12 or 13 of the
Tenant Estoppel contained on Schedule 3 hereto, or (v) the Tenant has made any
other qualifications. to the Tenant Estoppel which are not adverse
qualifications.
 
(d) In the event that the Closing Date is extended (without implying any
obligation on the part of either party to grant such an extension), the executed
estoppels approved by Purchaser shall remain approved through the extended
Closing Date.
 
6.2 REA Estoppel.
 
6.2.1 Estoppel Requirement.  Subject to the further terms of this Article 6, it
shall be a condition to Closing that Purchaser shall have received an executed
estoppel certificate (the "REA Estoppel") from the owner of Parcel B under the
REA.  In the event that Seller is unable to deliver the REA Estoppel by the
Closing Date, then, in any such event, Purchaser may either:  (a) elect not to
purchase the Property, at which time the Earnest Money (including any accrued
interest thereon) shall be returned to Purchaser and this Contract shall be null
and void and neither party shall have any further rights or obligations under
this Contract, except for the Surviving Obligations; or (b) elect to purchase
the Property notwithstanding Purchaser's failure to receive the REA Estoppel, in
which event Purchaser shall be deemed to have waived the condition contained in
this Section 6.2.1 (and Purchaser's failure to elect option (b) above in writing
prior to Closing shall be deemed an election of option (a)).
 
6.2.2 Procedures for Obtaining the REA Estoppel.
 
(a) Within two (2) days after the Effective Date, Seller shall deliver the REA
Estoppel (in the form attached hereto and made a part hereof as Schedule 2) to
the owner of Parcel B under the REA.
 
(b) Seller shall deliver to Purchaser the executed REA Estoppel promptly
following receipt thereof.  In the event that Purchaser has not objected in
writing to Seller to the REA Estoppel within two (2) business days, such
executed REA Estoppel shall be deemed approved.
 
(c) Purchaser shall have no right to object to the executed REA Estoppel solely
because (i) the certifications with respect to absence of defaults or rights of
offset have been qualified as being to the owner's knowledge or as being subject
to any similar qualification, (ii)  the owner of Parcel B has substituted its
own form of estoppel, so long as the owner's form contains substantially the
same information as the form REA Estoppel, or (iii) the owner of Parcel B has
made any other qualifications to the REA Estoppel which are not material adverse
qualifications; it being understood and agreed that in no event shall Purchaser
have the right to object to the REA Estoppel on account of any matter disclosed
in Exhibit D hereto.
 
(d) In the event that the Closing Date is extended (without implying any
obligation on the part of either party to grant such an extension), the executed
REA Estoppel approved by Purchaser shall remain approved through the extended
Closing Date.
 
ARTICLE 7
 


 
CLOSING
 
7.1 Closing Date.  Subject to the satisfaction of all conditions precedent to
Closing as set forth in Section 7.2.5 below, the consummation of the purchase
and sale of the Property pursuant to the terms of this Contract (the "Closing")
shall be consummated through an escrow with the Title Company no later than June
7, 2010, or at such earlier date and time as may be mutually agreed upon in
writing by Seller and Purchaser (the "Closing Date").  The wire transfer of the
cash portion of the Purchase Price shall be deposited with the Title Company no
later than 2:00 p.m. Eastern time on the Closing Date.
 
7.2 Closing Matters.
 
7.2.1 Seller's Closing Documents.  At Closing, Seller shall execute, deliver and
acknowledge the following documents and deposit the same with the Title Company:
 
(a) A deed (the "Deed") in the form of Exhibit F annexed hereto and made a part
hereof, modified to the extent necessary to conform with recording and other
similar requirements of the State of California and County of Orange, subject
only to a lien for ad valorem taxes for the year of Closing not yet due and
payable and the Permitted Encumbrances;
 
(b) A bill of sale and assignment of Seller's interest in and to all the Leases,
Operating Agreements and other elements of the Property described therein (the
"Assignment") in the form of Exhibit G annexed hereto and made a part hereof;
 
(c) An affidavit with respect to Seller's status as a United States taxpayer in
the form of Exhibit H annexed hereto and made a part hereof;
 
(d) A notice of sale ("Sale Notice"), in a form prepared by Purchaser,
reasonably satisfactory to Seller and Purchaser, addressed to each Tenant and
advising them of the sale of the Property and the address to which rent should
be paid and notices should be sent after Closing;
 
(e) An owner's affidavit of title in favor of the Title Company, in the form of
Exhibit I annexed hereto and made a part hereof (subject to de minimus
modifications);
 
(f) The Escrow Agreement;
 
(g) A California 593-C Certificate;
 
(h) the Closing Statement; and
 
(i) Such other documents reasonably requested by Title Company to evidence
Seller's authority to sell the Property contemplated hereby.
 
7.2.2 Other Closing Actions by Seller.  In addition to the documents to be
executed and delivered by Seller pursuant to Section 7.2.1, at Closing Seller
shall:
 
(a) To the extent available and in Seller's or Property Manager's possession,
deliver to Purchaser at the Closing or at the Property originals of the Leases,
the Subleases, the Operating Agreements to be assumed by Purchaser, the
Warranties and the other Submission Matters;
 
(b) Deliver possession of the Property to Purchaser, subject to the rights of
Tenants and the Permitted Encumbrances;
 
(c) Deliver all available keys then in Seller's possession to locks located in
the Improvements to Purchaser; and
 
(d) Deliver such evidence of the authority and capacity of Seller and its
representatives as Purchaser, Purchaser's counsel or the Title Company may
reasonably require.
 
7.2.3 Purchaser's Closing Documents.  At Closing, Purchaser shall execute,
deliver and acknowledge the following documents and deposit the same with the
Title Company:
 
(a) The Assignment;
 
(b) The Sale Notice;
 
(c) The Closing Statement;
 
(d) The Escrow Agreement; and
 
(e) Such other and documents as may be reasonably required by the Seller or
Title Company to consummate the purchase of the Property contemplated hereby.
 
7.2.4 Other Closing Actions by Purchaser.  In addition to the documents to be
executed, delivered and acknowledged by Purchaser pursuant to Section 7.2.3,
Purchaser shall, no later than 2:00 p.m. Eastern time on the Closing Date:
 
(a) Deliver the Purchase Price to the Title Company (less the amount of Earnest
Money (including any accrued interest thereon) on deposit); and
 
(b) Deliver such evidence of the authority and capacity of Purchaser and its
representatives as Seller, Seller's counsel or the Title Company may reasonably
require.
 
7.2.5 Conditions Precedent.
 
(a) Seller's obligations under this Contract are subject to satisfaction of the
following conditions precedent which may be waived in writing in whole or in
part by Seller, on or before the Closing Date:
 
(i) Purchaser shall have paid or tendered payment of the Purchase Price pursuant
to the terms hereof;
 
(ii) Purchaser shall have delivered to or for the benefit of Seller, on or
before the Closing Date, all of the documents and items required to be delivered
by Purchaser pursuant to Section 7.2.3 and 7.2.4 hereof, and Purchaser shall
have performed all of its obligations hereunder to be performed on the Closing
Date; and
 
(iii) All of Purchaser's representations and warranties made in this Contract
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as if then made.
 
(b) Purchaser's obligations under this Contract are subject to the satisfaction
of the following conditions precedent which may be waived in writing in whole or
in part by Purchaser, on or before the Closing Date:
 
(i) Seller shall have delivered to or for the benefit of Purchaser, on or before
the Closing Date, all of the documents and items required to be delivered by
Seller pursuant to Section 7.2.1 and 7.2.2 hereof and Seller shall have
performed all of its obligations hereunder to be performed on the Closing Date;
 
(ii) All of Seller's representations and warranties contained in this Contract
shall be true and correct in all material respects as of the Closing Date (it
being understood and agreed that if (x) at any time prior to the expiration of
the Inspection Period Seller has any knowledge that the representations or
warranties contained in this Contract are not true or correct, and (y) Seller
provides notice of such facts to Purchaser, then, in any such event, (A)
Seller's representations and warranties contained in this Contract shall be
deemed modified by such facts, and (B) after the expiration of the Inspection
Period, Purchaser shall have no right to terminate this Contract on account of
any such new facts identified by Seller prior to the expiration of the
Inspection Period);
 
(iii) The Title Company shall have issued or shall be irrevocably bound and
committed to issue the Title Policy with liability in the amount of the Purchase
Price insuring title to the Real Property vested in Purchaser as required under
Section 4.6 hereof;
 
(iv) Seller shall have delivered to Purchaser the Tenant Estoppel as required by
Section 6.1 hereof;
 
(v) Seller shall have delivered to Purchaser the REA Estoppel as required by
Section 6.2 hereof; and
 
(vi) Seller shall deliver evidence of the termination of all Operating
Agreements subject to the terms of Section 3.4 hereof.
 
7.2.6 Prorations and Adjustments.  All rentals, revenues and other income
generated by the Property and (except to the extent such items are to paid
directly by Tenant pursuant to the terms of the Lease) all utilities, real
estate taxes, maintenance charges and other operating expenses incurred in
connection with the ownership, management and operation of the Property shall be
paid or shall be prorated between Seller and Purchaser in accordance with the
provisions set forth below.  For purposes of such prorations and adjustments,
Purchaser shall be deemed to own the Property as of 12:00 a.m. on the Closing
Date and therefore be entitled to any revenues and be responsible for any
expenses for the entire Closing Date.  Any apportionments and prorations which
are not expressly provided for below shall be made in accordance with the
customary practice in the area in which the Property is located.  Seller and
Purchaser shall prepare a schedule of adjustments at least three (3) business
days prior to the Closing Date and shall be part of the settlement statement for
the transaction (the "Closing Statement").  Any net adjustment in favor of
Purchaser shall be credited against the Purchase Price at the Closing.  Any net
adjustment in favor of Seller shall be paid in cash at the Closing by Purchaser
to Seller.  A copy of the Closing Statement agreed upon by Seller and Purchaser
shall be executed and delivered by Seller and Purchaser at the Closing.
 
(a) Monthly rents (including fixed and additional rent paid on a monthly basis)
for the month in which the Closing occurs shall be prorated on a cash basis on
the basis of the actual number of days in the month during which the Closing
occurs.
 
(b) Ad valorem taxes (real and personal) for the tax year during which the
Closing occurs shall be prorated and adjusted at Closing on a cash basis (it
being understood and agreed that Seller has paid such taxes for the tax year in
which Closing will occur, and, accordingly, if Tenant and the owner of Parcel B
reimburse Seller for such taxes paid by Seller, then, in such event, there shall
not be a proration for such taxes at Closing).  Any refund or credit of real
property taxes for the year prior to the year of Closing shall remain the sole
property of Seller (except to the extent such refund or credit is the property
of a Tenant or Owner of Parcel B pursuant to the terms of the applicable Lease)
and, if paid or credited to Purchaser, shall be promptly paid to Seller.  Seller
shall be entitled to its pro rata share of any refund or credit of real property
taxes for the year in which the Closing occurs, and Purchaser shall pay same
promptly following receipt of such refund or credit.
 
(c) (i) To the extent Tenants are reimbursing Seller for common area
maintenance, parking and other operating expenses (collectively, "CAM Charges"),
CAM Charges that will become due and payable with respect to the year in which
the Closing occurs (the "CAM Lease Year"), including quarterly or annual
payments, reconciliations and so called "rebillings" or "true ups", shall be
prorated at Closing on an accrual basis.  If the amounts of such additional rent
cannot be determined as of the Closing Date or have not yet been billed to
Tenants or the owner of Parcel B, then the proration shall be done on the basis
of actual amounts to the extent available, and otherwise on the basis of a
reasonable estimate by Seller and Purchaser of the amount expected to be due
thereon.  If proration is based upon estimates, then a further adjustment shall
be made after the Closing when actual amounts are known.  In the event that
Seller has received CAM Charges payments in excess of its actual CAM Charges for
the CAM Lease Year, Purchaser shall be entitled to receive a credit against the
Purchase Price for the excess.  In the event that the Seller has received CAM
Charges payments less than its actual CAM Charges, to the extent that the Leases
provide for a "true up" at the end of the CAM Lease Year, Seller shall be
entitled to receive any deficit, but only after Purchaser has received any true
up payment from Tenant or the owner of Parcel B, as the case may be.  Upon
receipt by either party of any CAM Charges true up payment from Tenant or the
owner of Parcel B, as the case may be, the party receiving the same shall
provide to the other party its allocable share of the true up payment within
five (5) business days of the receipt thereof.
 
(ii) Purchaser and Seller acknowledge and agree that (w) Seller has paid for
insurance at the Property for period in which the Closing will occur, (x) Tenant
and the owner of Parcel B have reimbursed Seller for the cost of such insurance,
(y) accordingly, there shall be no proration for insurance at Closing, and (z)
Seller (not Purchaser) shall reimburse within ninety (90) days of the Closing
Tenant and the owner of Parcel B their proportionate share of any refund
received by Seller on account of any insurance coverage cancelled at Closing, to
the extent required under the Lease and/or the REA.
 
(d) Additional rent for services provided or damages, including electricity,
HVAC, steam, water, cleaning, overtime services, sundry charges, indemnity
payments and similar charges, shall be prorated based on the period during which
such additional rent accrued.
 
(e) All costs, expenses, charges and fees relating to the ownership, management,
operation, maintenance and repair of the Property, including electricity, gas,
water and sewer charges, telephone and other public utilities, common area
maintenance charges, personal property taxes, excise taxes on rent, business
occupational taxes, charges payable under Operating Agreements, fees payable
under transferable licenses for the operation of the Property and other items
(except to the extent Tenant is responsible for paying same directly), shall be
prorated on a cash basis as of the Closing Date based upon the actual number of
days in the month during which the Closing occurs.  To the extent feasible,
utility meters (except to the extent accounts are in the name of Tenant) shall
be read on the date prior to the date of Closing and all utilities thereafter
used shall be paid for by Purchaser and all utilities theretofore used shall be
paid by Seller.
 
(f) Purchaser shall pay Seller a sum equal to all outstanding cash utility
deposits, if any, paid by Seller in connection with the Property upon delivery
by Seller of satisfactory evidence of same and Seller shall assign all of its
rights to those deposits to Purchaser.
 
(g) Any post-Closing adjustments shall be made as soon as practicable after the
Closing.  Purchaser shall provide an accounting, accompanied by reasonable
documentary evidence of the rents, revenues and expenses in question.
 
(h) Payments under the REA shall be prorated at Closing on an accrual basis.  If
the amounts of such payments under the REA have not been determined as of the
Closing Date or have not yet been billed to the owner of Parcel B under the REA,
then the proration shall be done on the basis of actual amounts to the extent
available, and otherwise on the basis of a reasonable estimate by Seller of the
amount expected to be due thereon.  If proration is based upon estimates, then a
further adjustment shall be made after the Closing when actual amounts are
known.
 
(i) A final reconciliation of the prorated items shall be made by Purchaser and
Seller no later than six (6) months after Closing.  The provisions of this
Section 7.2.6 shall survive the Closing for a period of six (6) months.
 
7.3 Closing Costs.  Seller shall pay the cost of the Survey, and it shall pay
the escrow fee charged by the Title Company, any documentary transfer taxes, its
share of the prorations as set forth in Section 7.2.6 hereof and its own
attorney's fees.  Purchaser shall pay the costs of all inspections undertaken by
it pursuant to ARTICLE 3 hereof, all fees and charges for recording the Deed and
any other instruments to be filed or recorded at Closing, its proportionate
share of the prorations as set forth in Section 7.2.6 hereof, and its own
attorney's fees.  The base cost of a CLTA Title Policy shall be paid by
Seller.  The incremental cost of an extended coverage ALTA Title Policy and any
endorsements requested by Purchaser shall be paid by Purchaser.  Except as
otherwise provided in this Section, all other expenses hereunder shall be paid
by the party incurring such expenses.
 
ARTICLE 8
 


 
DAMAGE TO PROPERTY
 
8.1 Casualty; Condemnation.  Seller agrees to give Purchaser prompt notice of
any casualty affecting the Land, the Improvements or the Personalty between the
date hereof and the Closing Date or of any actual or threatened (in writing)
taking or condemnation of all or any portion of the Land or the Improvements.
 
8.1.1 If prior to the Closing there shall occur:
 
(a) damage to the Property caused by fire or other casualty which would
cost  $1,500,000 or more to repair or restore, as reasonably determined by
Seller in good faith or any such damage that would allow the Tenant listed on
Exhibit B to terminate its Lease, in connection with such damage ("Material
Casualty"); or
 
(b) the taking or condemnation of all or any portion of the Land and/or the
Improvements that would allow the Tenant listed on Exhibit B to terminate its
Lease, or would materially interfere with the continuing use of the Improvements
for its permitted use ("Material Taking");
 
then, in any such event, Purchaser may give notice to Seller within ten (10)
days after Purchaser has received the notice referred to above or at the
Closing, whichever is earlier, stating whether or not Purchaser intends to
terminate this Contract by reason of such Material Casualty or Material Taking
("Casualty/Condemnation Termination Notice").  If Purchaser does not timely give
a Casualty/Condemnation Termination Notice, then the Closing shall take place as
provided herein without abatement of the Purchase Price, and Seller shall assign
to Purchaser at the Closing without recourse or warranty all interest of Seller
in and to any insurance proceeds or condemnation awards which may be payable to
Seller on account of any such occurrence and Purchaser shall receive as a credit
against the Purchase Price the amount of any unpaid deductible applicable to
such insurance proceeds (less any portion of the deductible that has been
applied to covered losses).
 
8.1.2 If prior to the Closing there shall occur damage to the Property other
than a Material Casualty, or a taking or condemnation other than a Material
Taking, then, in any such event, Purchaser shall be obligated to close title
with respect to the Property pursuant to this Contract, but there shall be
assigned to Purchaser at Closing without recourse or warranty all interest of
Seller in and to any insurance proceeds or condemnation awards which may be
payable to Seller on account of any such occurrence and Purchaser shall receive
as a credit against the Purchase Price the amount of any unpaid deductible
applicable to such insurance proceeds (less any portion of the deductible that
has been applied to covered losses).
 
ARTICLE 9
 


 
INTERIM AND POST-CLOSING RESPONSIBILITIES
 
9.1 Interim Responsibilities.
 
9.1.1 Management of the Property.  Seller agrees that during the period between
the Effective Date and the Closing Date:
 
(a) Seller will manage the Property or will cause the Property to be managed
under policies substantially similar to those existing prior to the Effective
Date; provided, however, that Seller shall have no obligation to make any
capital improvements or replacements to the Property or any portion thereof;
 
(b) Prior to the expiration of the Inspection Period, Seller shall not enter
into any new Lease or any amendment or modification (including termination) of
any existing Lease (or consent to any new Sublease or any amendment or
modification to any Sublease), other than an amendment to evidence Tenant's
exercise of a right to renewal, extension or expansion in accordance with the
terms set forth in the Lease, without Purchaser's prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.  After the
expiration of the Inspection Period, Seller shall not enter into any new Lease
or any amendment or modification (including termination) of any existing Lease
(or consent to any new Sublease or any amendment or modification to any
Sublease), other than an amendment to evidence Tenant's exercise of a right to
renewal, extension or expansion in accordance with the terms set forth in the
Lease, without the prior written consent of Purchaser, which consent shall be
granted or withheld in Purchaser's sole and absolute discretion;
 
(c) Seller will maintain property and liability insurance coverage in the
ordinary course of Seller's business with respect to the Property from the date
hereof through the Closing Date or earlier termination of this Contract;
 
(d) Seller will not grant any lien or cause any instrument to be recorded that
would further encumber the Property in any manner, other than subordination,
non-disturbance and attornment agreements with respect to Leases entered into in
accordance with the terms hereof or liens or encumbrances to be discharged as of
the Closing Date;
 
(e) Seller shall provide prompt notice of any material actions, suits, or
proceedings (including any eminent domain or condemnation proceeding) pending or
to Seller's actual knowledge, threatened in writing in any court or before or by
any Governmental Authority against or affecting the Property which arise after
the date hereof and of which Seller has actual knowledge of, except as disclosed
to Purchaser in the Title Report or Exhibit D hereto;
 
(f) During the pendency of this Contract, Seller will not enter into any service
or maintenance contract that will be an obligation affecting the Property
(excluding Leases and Subleases as provided above) subsequent to the Closing,
except contracts entered into in the ordinary course of business that are
terminable without cause and without fee, charge, or penalty on 30-days' notice,
without the prior consent of the Purchaser, which shall not be unreasonably
withheld or delayed;
 
(g) Seller shall not transfer or remove any material Personalty owned by Seller
from the Improvements except for the purpose of repair or replacement
thereof.  Any items of Personal Property replaced after the date hereof will be
promptly installed prior to Closing and will be of similar quality of the item
of Personalty being replaced;
 
(h) To the extent sent or received by or on behalf of Seller after the date
hereof, Seller shall from the date hereof until Closing, promptly deliver to
Purchaser copies of written default notices under Leases, and all written
notices of litigation or material actions initiated by a Governmental Authority
which would affect the Property after the Closing Date.
 
(i) Seller shall endeavor to deliver to Purchaser copies of any bills for real
and personal property taxes and assessments and copies of any notices pertaining
to real estate taxes or valuations that are received by Seller after the date
hereof.
 
9.2 Post Closing Collection of Rents.  Purchaser shall use commercially
reasonable efforts to collect rents and additional rents and payments under the
REA that were delinquent as of the Closing Date, or that were unbilled as of the
Closing Date, in the ordinary course of Purchaser's operation of the Property
following Closing.  Any payments received from Tenants or the owner of Parcel B
under the REA after the Closing which are either designated as payments for
common area maintenance adjustments, escalations, payments for utilities or
services, indemnity, recoveries or other similar items, or which are otherwise
readily identifiable as such, and which accrued prior to Closing, shall be
adjusted between Seller and Purchaser and Seller's share thereof shall be paid
immediately and shall not be applied to outstanding current rents.  Any rents or
payments under the REA collected after Closing which were delinquent as of
Closing shall be applied first to the month in which Closing occurred, then to
current rents or payments under the REA and then, out of any excess remaining,
Purchaser shall reimburse Seller for Seller's pro rata portion of any remaining
delinquent rents or payments under the REA owing as of the Closing Date;
provided, however, that Purchaser shall not be obligated to institute any
lawsuit or other collection procedures to collect such delinquent rents or
payments under the REA.  If, after using such efforts, Purchaser is unable to
collect any delinquent rents or payments under the REA, Purchaser shall have no
liability for its failure to do so and Seller shall have the right to use any
available remedies to collect such amounts, other than any effort to terminate
any Lease or the REA.
 
ARTICLE 10
 


 
REMEDIES
 
10.1 Seller's Remedies.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS CONTRACT, IF
PURCHASER HAS NOT TERMINATED THIS CONTRACT PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT, AND THE SALE OF
THE PROPERTY TO PURCHASER IS NOT CONSUMMATED DUE TO A DEFAULT UNDER THIS
CONTRACT BY PURCHASER (AND SELLER HAS PERFORMED ALL OF ITS COVENANTS HEREUNDER
AND ALL CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE TO BE PERFORMED BY SELLER
HAVE BEEN SATISIFED), SELLER SHALL BE ENTITLED TO RETAIN THE EARNEST MONEY AS
SELLER'S LIQUIDATED DAMAGES AS SELLER'S SOLE AND EXCLUSIVE REMEDY.  THE PARTIES
AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE
ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF PURCHASER'S FAILURE TO COMPLETE
THE PURCHASE OF THE PROPERTY PURSUANT TO THIS CONTRACT, AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS CONTRACT, THE LIQUIDATED DAMAGES
PROVIDED FOR IN THIS SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE.  THE PARTIES ACKNOWLEDGE
THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL
CODE SECTIONS 1671, 1676, AND 1677.  THE PARTIES HAVE SET FORTH THEIR INITIALS
BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION
CONTAINED IN THIS SECTION.
 
THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH
THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION.
 
SELLER'S INITIALS: _______  PURCHASER'S INITIALS:___________
 
10.2 Purchaser's Remedies.  In the event Seller fails to perform its obligations
to sell and convey the Property pursuant to this Contract for any reason except
(a) failure by Purchaser to close the purchase of the Property when required to
by this Contract, or (b) a proper termination of this Contract by Seller or
Purchaser pursuant to the terms hereof, Purchaser may, as its sole remedy,
either: (1) enforce specific performance of this Contract against Seller, or
(2) terminate this Contract by giving Seller timely written notice of such
election prior to or at Closing; provided, however, in the event (x) such
termination is due to Seller's intentional willful breach or default to convey
title to the Property, Purchaser shall be entitled to recover from Seller the
actual reasonable out-of-pocket expenses incurred by Purchaser (not to exceed
$50,000) and paid to (A) Purchaser's attorneys in connection with the
negotiation of this Contract, and (B) to Purchaser's attorneys and unrelated and
affiliated third party consultants, contractors, suppliers or other third
parties in connection with the performance of examinations, inspections and/or
investigations pursuant to this Contract or determining the feasibility of
Purchaser's acquisition of the Property pursuant to this Contract, or
(y) specific performance is not available because Seller has conveyed the
Property to another party, or Seller has voluntarily encumbered the Real
Property with a mortgage, deed of trust or financing lien in violation of this
Contract that Seller does not cause to be released at Closing or otherwise cause
the Title Company to insure Purchaser's title to the Real Property without
exception for such matters, then, Purchaser may pursue any and all remedies
available at law or in equity, including the recovery of its costs and expenses
but excluding a claim for consequential, special and/or punitive damages.  In
the event Purchaser elects to terminate this Contract, the Earnest Money
(including any accrued interest thereon) shall be returned to Purchaser and
thereafter, other than the Surviving Obligations, neither Purchaser nor Seller
shall have any further rights or obligations hereunder, except as provided above
in this Section 10.2.
 
10.3 Attorney's Fees.  In the event either party hereto is required to employ an
attorney because of the other party's default, the defaulting party shall pay
the non-defaulting party's reasonable attorney's fees incurred in the
enforcement of this Contract, it being understood and agreed that the
determination of the prevailing party shall be included in the matters which are
the subject of such action, arbitration, appeal or suit.  The terms of this
Section shall survive the Closing.
 
10.4 Disposition of Earnest Money.  In the event of a termination of the
Contract by Purchaser prior to the end of the Inspection Period, Purchaser shall
also deliver written notice of its election to terminate the Contract to the
Title Company, and the Title Company shall promptly thereafter deliver the
Earnest Money (and all interest earned thereon) to Purchaser without any action
required by the Seller.  After the expiration of the Inspection Period, in the
event of a termination of this Contract by either Seller or Purchaser, the Title
Company is authorized to deliver the Earnest Money (including any accrued
interest thereon) to the party entitled to same pursuant to the terms hereof on
or before the fifth (5th) business day following receipt by the Title Company
and the non-terminating party of written notice of such termination from the
terminating party, unless the other party hereto notifies the Title Company that
it disputes the right of the other party to receive the Earnest Money (including
any accrued interest thereon) prior to the expiration of such five (5)
business-day period.  In such event the Title Company shall interplead the
Earnest Money (including any accrued interest thereon) into a court of competent
jurisdiction in the county in which the Property is located, unless otherwise
instructed by both Purchaser and Seller.  All attorneys' fees and costs and
expenses of the Title Company incurred in connection with such interpleader
shall be assessed against the party that is not awarded the Earnest Money in the
event that such Earnest Money is interplead or if the Earnest Money (including
any accrued interest thereon) is distributed in part to both parties, then in
the inverse proportion of such distribution.
 
ARTICLE 11
 


 
MISCELLANEOUS
 
11.1 Entire Contract.  This Contract contains the entire agreement of the
parties hereto and supersedes and replaces any letter of intent or term sheet
between the parties, which the parties hereby agree is null and void and of no
further force or effect.  There are no other agreements, oral or written, and
this Contract can be amended only by written agreement signed by the parties
hereto, and by reference made a part hereof.
 
11.2 Binding.  This Contract, and the terms, covenants, and conditions herein
contained, shall be covenants running with the Land and shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
hereto. Purchaser shall have no right to assign its rights or delegate its
duties under this Contract to any person or entity without Seller's prior
written consent, which may be withheld, delayed or conditioned in Seller's sole
and absolute discretion.  For the purposes hereof, a change of direct interests
in Purchaser shall constitute an assignment prohibited hereunder (subject to the
immediately succeeding sentence).  Notwithstanding the foregoing, Purchaser may
assign this Contract to a direct or indirect wholly-owned and controlled
affiliate of Purchaser without the necessity of any approval or consent from the
Seller (it being understood and agreed that Purchaser named herein shall not be
released in connection with any such assignment).  The terms of this Section
shall not survive the Closing.
 
11.3 Notice.  Any notice, communication, request, reply or advice (collectively,
"Notice") provided for or permitted by this Contract to be made or accepted by
either party must be in writing.  Notice may, unless otherwise provided herein,
be given or served by: (a) depositing the same in the United States mail,
postage paid, registered or certified, and addressed to the party to be
notified, with return receipt requested or by delivering the same to such party,
or an agent of such party, (b) personal delivery, (c) reputable overnight
courier, or (d) facsimile transmission.  Notice deposited in the mail in the
manner hereinabove described shall be effective three (3) business days
following such deposit in the mail.  Other methods of notice will be deemed to
have been given either at the time of personal delivery, or, in the case of a
reputable overnight courier, as of the date of first attempted delivery on a
business day (between the hours of 9:00 A.M. and 6:00 P.M. Eastern time) at the
address or in the manner provided herein, or, in the case of facsimile
transmission, upon receipt if on a business day (between the hours of 9:00 A.M.
and 6:00 P.M. Eastern time) and, if not on a business day (or during such
hours), on the next business day.  For the purposes of notice, the addresses of
the parties shall, until changed as hereinafter provided, be as follows:
 


 
Purchaser:
Hines Global REIT Properties LP

 
2800 Post Oak Boulevard

 
Suite 4800

 
Houston, TX 77056

 
Attention:
Charles N. Hazen

 
Facsimile:
(713) 966-2075



 
With copy to:
Hines Global REIT Properties LP

 
c/o Hines Global REIT Advisors LP

 
2800 Post Oak Boulevard

 
Suite 4800

 
Houston, TX 77056

 
Attention:
Jason P. Maxwell, Esq.

 
Facsimile:
(713) 966-2075



 
Seller:
AJ Irvine Owner Corp

 
c/o HSBC Securities (USA) Inc.

 
452 Fifth Avenue

 
New York, NY  10018

 
Attention:
Irfan A. Khan

 
Facsimile:
(212) 525-8143



 
With copy to:
Gibson, Dunn & Crutcher LLP

 
200 Park Avenue

 
New York, NY  10166

 
Attention:  David J. Furman, Esq.

 
Facsimile: (212) 351-4035

 
The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America by at least five (5) days
written notice to the other party.
 
11.4 Reporting Person.  Purchaser and Seller hereby designate Title Company as
the "reporting person" pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986, as amended.  The terms of this Section shall
survive the Closing.
 
11.5 Time.  Time is of the essence in all things pertaining to the performance
of this Contract.
 
11.6 Governing Law.  This Contract shall be construed in accordance with the
internal laws of the State of California, notwithstanding any conflict of laws
doctrines of such state or other jurisdiction to the contrary.
 
11.7 Currency.  All dollar amounts are expressed in United States currency.
 
11.8 Section Headings.  The section headings contained in this Contract are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.
 
11.9 No Survival of Obligations.  Except as otherwise expressly otherwise
provided herein, the terms, conditions, warranties, representations, obligations
and rights set forth herein shall not survive Closing.
 
11.10 Business Days.  In the event that any date or any period provided for in
this Contract shall end on a Saturday, Sunday or legal holiday, the applicable
date or period shall be extended to the first business day following such
Saturday, Sunday or legal holiday.
 
11.11 Irrevocable Option.  To the extent that this Contract is ever construed as
an option agreement, Seller and Purchaser hereby acknowledge that independent
consideration for such option in the sum of $100.00 has been (or will upon
demand, be) paid to Seller by Purchaser, and based on such consideration and the
mutual covenants of Seller and Purchaser contained herein, Seller hereby agrees
that any such option granted Purchaser is irrevocable, and Seller shall not
terminate said option without the prior written consent of Purchaser, except as
may be expressly provided for herein.
 
11.12 No Recordation.  Without the prior written consent of Seller, which may be
given or withheld in Seller's sole and absolute discretion, there shall be no
recordation of either this Contract or any memorandum hereof, or any affidavit
pertaining hereto, and any such recordation of this Contract or memorandum
hereof by Purchaser without such prior written consent of Seller shall
constitute a default hereunder by Purchaser, whereupon this Contract shall, at
the option of Seller, terminate and be of no further force and effect and all
Earnest Money (including any accrued interest thereon) deposited hereunder shall
be immediately delivered to Seller, whereupon the parties shall have no further
duties or obligations one to the other.  Notwithstanding the foregoing, the
Seller acknowledges that the General Partner of the Purchaser is a non-traded
public REIT that is required to make certain public disclosures, and it consents
to the filing of this Contract by Purchaser with the U.S. Securities and
Exchange Commission and making all other disclosures required by any
Governmental Authority.
 
11.13 Prohibited Persons and Transactions.
 
11.13.1 Neither Purchaser nor any of its Affiliates is a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
the Treasury (including those named on OFAC's Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other similar
governmental action, law, rule or regulation and is not and will not engage in
any prohibited dealings or transactions with such persons or
entities.  Purchaser represents and warrants to Seller that Purchaser has
previously delivered to Seller a true, correct and complete ownership chart in
all material respects.
 
11.13.2 Neither Seller nor any of its Affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order(including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other similar governmental action, rule or regulation and is not and will
not  engage in any prohibited dealings or transactions with such persons or
entities.
 
11.13.3 The terms of this Section shall survive the Closing.
 
11.14 WAIVER OF TRIAL BY JURY.  EACH OF SELLER AND PURCHASER HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS CONTRACT, WHICH
WAIVER IS INFORMED AND VOLUNTARY.  THE TERMS OF THIS SECTION SHALL SURVIVE THE
CLOSING.
 
11.15 No Waiver.  Failure by any party to enforce against any other party any
term or provision of this Contract shall not waive such party's right to enforce
against any other party the same or any other term or provision.  No waiver by
any party hereto of any condition hereunder for its benefit shall constitute a
waiver of any other or further right, nor shall any single or partial exercise
of any right preclude any other or further exercise thereof or any other
rights.  The waiver of any breach hereunder shall not be deemed to be a waiver
of any other or subsequent breach hereof.  No extensions of time for the
performance of any obligations shall be deemed or construed as an extension of
time for the performance of any other obligation.
 
11.16 Cooperation with Purchaser's Auditors and SEC Filing Requirements. For a
period of twelve (12) months following the Closing, Seller shall provide to
Purchaser (at Seller's sole cost and expense) copies of, or shall provide
Purchaser access to, factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser's auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit required under
Section 3-14 of Regulation S-X as promulgated by the Securities and Exchange
Commission.  Notwithstanding anything contained herein, (x) Purchaser shall be
responsible for all costs and expenses associated with this audit, (y) Seller
shall reasonably cooperate (at no cost to Seller) with Purchaser's auditor in
the conduct of such audit, and (z) in no event shall Seller or its Affiliates
incur any liability whatsoever in connection with such audit or be required to
provide any certifications or statements in connection therewith.  This
provision shall survive closing for a period of twelve (12) months.
 
11.17 Further Assurances.  In addition to the obligations required to be
performed hereunder by the parties hereto at or prior to Closing, each party,
from and after the Closing, shall execute, acknowledge and deliver such other
instruments, documents, certificates, and notices, and take such actions as may
reasonably be required in order to effectuate the purposes of this Contract;
provided, however, no party shall be obligated to provide any further assurance
that would increase the liabilities or obligations of such party hereunder or
reduce the rights and benefits of such party hereunder.  The terms of this
Section shall survive the Closing.
 
11.18 Construction of Agreement.  This Contract shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Purchaser and Seller have contributed substantially
and materially to the preparation of this Contract.
 
11.19 No Obligations to Third Parties.  Except as otherwise expressly provided
herein, the execution and delivery of this Contract shall not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.
 
ARTICLE 12
 


 
REAL ESTATE COMMISSIONS
 
12.1 Commissions.  Seller and Purchaser each hereby severally represents to the
other party hereto that it has not contacted any agent, broker or other similar
party with respect to the transactions contemplated by this Contract other than
Cushman & Wakefield of California, Inc. (the "Broker"), who was retained by
Seller and for whose compensation Seller shall be solely liable pursuant to a
separate agreement.  Seller hereby agrees to indemnify and hold Purchaser
harmless from the claims of any agent, broker or other similar party claiming
by, through or under Seller with respect to the transactions contemplated by
this Contract and this indemnification shall survive the Closing.  Purchaser
hereby agrees to indemnify and hold Seller harmless from the claims of any
agent, broker or other similar party claiming by, through or under Purchaser
with respect to the transactions contemplated by this Contract other than the
Broker, and this indemnification shall survive the Closing or earlier
termination of this Contract.
 
ARTICLE 13
 


 
ESCROW PROVISIONS
 
13.1 By executing the joinder hereto, Title Company agrees to hold the Earnest
Money (including any accrued interest thereon) pursuant to the provisions of
Article 2 and upon the following terms:
 
13.1.1 The Title Company shall have no duties or responsibilities other than
those expressly set forth herein.  The Title Company shall have no duty to
enforce any obligation of any person to make any payment or delivery or to
enforce any obligation of any person to perform any other act.  The Title
Company shall be under no liability to the other parties hereto or to anyone
else by reason of any failure on the part of any party hereto (other than the
Title Company) or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person's obligations under any such
document.  Except for amendments to this Contract hereinafter referred to and
except for joint instructions given to the Title Company by Seller and Purchaser
relating to the Earnest Money (including any accrued interest thereon), Title
Company shall not be obligated to recognize any agreement between any or all of
the persons referred to herein, notwithstanding that references thereto may be
made herein and whether or not it has knowledge thereof.
 
13.1.2 In its capacity as escrow agent, the Title Company shall not be
responsible for the genuineness or validity of any security, instrument,
document or item deposited with it and shall have no responsibility other than
to faithfully follow the instructions contained herein, and it is fully
protected in acting in accordance with any written instrument given to it
hereunder by any of the parties hereto and reasonably believed by the Title
Company to have been signed by the proper person.  The Title Company may assume
that any person purporting to give any notice hereunder has been duly authorized
to do so.  The Title Company is acting as a stakeholder only with respect to the
Earnest Money (including any accrued interest thereon).  Promptly after the
receipt by the Title Company of (a) notice of any demand by either party
claiming that it is entitled to the Earnest Money (including any accrued
interest thereon) (including, without limitation, a notice terminating this
Contract) or (b) any other claim or the commencement of any action, suit or
proceeding by either party, the Title Company shall, if a claim in respect
thereof is to be made against any of the other parties hereto, send a copy of
such notice to the other party and inform the other party of such claim; but the
failure by the Title Company to give such notice shall not relieve any party
from any liability which such party may have to the Title Company hereunder.  If
the Title Company shall receive written notice from either party within
ten (10) business days after delivery of such notice instructing the Title
Company not to deliver the Earnest Money (including any accrued interest
thereon) to the other party or to otherwise hold the Earnest Money (including
any accrued interest thereon), or if for any reason there is any dispute or
uncertainty concerning any action to be taken hereunder, the Title Company shall
take no action and shall continue to hold the Earnest Money (including any
accrued interest thereon) until it has received instructions in writing executed
by Seller and Purchaser or until directed by a final order of judgment of a
court of competent jurisdiction, whereupon the Title Company shall take such
action in accordance with such instructions or such order.  Notwithstanding
anything contained in this Section 13.1 any other provision herein to the
contrary, prior to the expiration of the Inspection Period, the Title Company
shall promptly return the Earnest Money to Purchaser upon its written demand
therefore as provided in Section 10.4 of this Contract without any notice
required from Seller.
 
13.1.3 It is understood and agreed that the duties of the Title Company are
purely ministerial in nature.  The Title Company shall not be liable to the
other parties hereto or to anyone else for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of reasonable judgment, except for acts of willful misconduct or gross
negligence.  The Title Company may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Title Company), statement, instrument, report
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) which is reasonably believed by the Title
Company to be genuine and to be signed or presented by the proper person or
persons.  The Title Company shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Contract or any of the
terms hereof, unless evidenced by a final judgment or decree of a court of
competent jurisdiction in the State of California, or a Federal court in such
jurisdiction or a writing delivered to the Title Company signed by the proper
party or parties and, if the duties or rights of the Title Company are affected,
unless it shall give its prior written consent thereto.
 
13.1.4 The Title Company shall have the right to assume in the absence of
written notice to the contrary from the proper person or persons that a fact or
an event by reason of which an action would or might be taken by the Title
Company does not exist or has not occurred, without incurring liability to the
other parties hereto or to anyone else for any action taken or omitted, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of reasonable judgment, in reliance upon such assumption.
 
13.1.5 Except in connection with the Title Company's willful misconduct or gross
negligence, the Title Company shall be indemnified and held harmless jointly and
severally by the other parties hereto from and against any and all expenses or
loss suffered by the Title Company (as escrow agent), including reasonable
attorneys' fees, in connection with any action, suit or other proceeding
involving any claim, which arises out of or relates to this Contract, the
services of the Title Company hereunder or the monies held by it hereunder.
 
13.1.6 From time to time on and after the date hereof, Seller and Purchaser
shall deliver or cause to be delivered to the Title Company such further
documents and instruments and shall do and cause to be done such further acts as
the Title Company shall reasonably request (it being understood that the Title
Company shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Contract, to evidence compliance
herewith or to assure itself that it is protected in acting hereunder.
 
13.1.7 The Title Company may resign at any time as the escrow agent hereunder
upon giving five (5) days' prior written notice to that effect to both Seller
and Purchaser.  In such event, the successor escrow agent shall be a nationally
recognized title insurance company or other person acceptable to both Seller and
Purchaser.  Such party that will no longer be serving as escrow agent shall
deliver, against receipt, to such successor escrow agent, the Earnest Money
(including any accrued interest thereon) held by such party, to be held by such
successor escrow agent pursuant to the terms and provisions of this
Contract.  If no such successor has been designated on or before such party
ceases to be escrow agent hereunder, whether by resignation or otherwise, its
obligations as escrow agent shall continue until such successor is appointed,
provided, however, its sole obligation thereafter shall be to safely keep all
monies then held by it and to deliver the same to the person, firm or
corporation designated as its successor or until directed by a final order or
judgment of a court of competent jurisdiction, whereupon the Title Company shall
make disposition thereof in accordance with such order; provided further,
however, that the Title Company, in such event, shall deliver the Earnest Money
(including any accrued interest thereon) against receipt, to any bank or trust
company or title insurance company operating in California selected by such
party.  If no successor escrow agent is designated and qualified within
five (5) days after its resignation is effective, such party that will no longer
be serving as escrow agent may apply to any court of competent jurisdiction for
the appointment of a successor escrow agent.
 
ARTICLE 14
 


 
DEFINITIONS
 
As used in this Contract, the following terms shall have the respective meanings
ascribed to them.
 
14.1 Affiliate or affiliate shall mean, with reference to a Person, (a) any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such Person, (b) any officer, director or
partner of such Person, or (c) any company of which such Person is an officer,
director or partner.  For the purposes hereof, the term "control" (including
"controlling," "controlled by" and "under common control with") means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and the policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.
 
14.2 Applicable Laws shall mean any and all presently existing and future
judicial decisions, statutes, rulings, rules, regulations, permits, certificates
or ordinances of any Governmental Authority applicable to the Property.
 
14.3 Effective Date shall mean the date on which this Contract has been executed
and delivered by all parties hereto.
 
14.4 Governmental Authority shall mean the United States, the state, the county,
the city, or any other political subdivision in which the Property is located,
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the Property.
 
14.5 Hazardous Material shall mean any substance:
 
(a) the presence of which requires investigation or remediation under any
statute, regulation, ordinance, order or policy of a Governmental Authority; or
 
(b) which is defined as a "hazardous waste," "hazardous substance," pollutant,
or contaminant under any federal, state, or local statute, regulation, rule, or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.) and/or the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.).
 
14.6 Person shall mean any individual, partnership, limited liability company,
corporation, trust or other entity.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Contract has been duly executed in multiple
counterparts (each of which is to be deemed original for all purposes) by the
parties hereto.




SELLER:


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By:           __________________________
Its:           __________________________




PURCHASER:


HINES GLOBAL REIT PROPERTIES LP


By:           Hines Global REIT, Inc.,
Its general partner


By:           __________________________
Its:           __________________________
 



 
 

--------------------------------------------------------------------------------

 

 
JOINDER BY TITLE COMPANY
 
The undersigned, referred to in the foregoing Contract as the "Title Company,"
hereby acknowledges receipt of a fully executed copy (or executed counterparts)
of the foregoing Contract on this ____ day of May, 2010, and accepts the
obligations of the Title Company as set forth therein.  Upon receipt, the Title
Company hereby agrees to hold the Earnest Money (including any accrued interest
thereon) as directed in this Contract and to distribute the Earnest Money
(including any accrued interest thereon) in accordance with the terms and
provisions of the Contract.


FIDELITY NATIONAL TITLE




By:                                                                
Name:                                                                
Title:                                                                


Address:                      1300 Dove Street
Suite 310
Newport Beach, CA 92660
Telephone:                      (213) 505-2375

 
 

--------------------------------------------------------------------------------

 



 
EXHIBITS AND SCHEDULES
 
EXHIBITS
 
Exhibit A                                           Description of Land
 
Exhibit B                                           Schedule of Leases
 
Exhibit B-1                                           Schedule of Subleases
 
Exhibit C                                           Schedule of Operating
Agreements
 
Exhibit D                                           Schedule of REA Matters
 
Exhibit E                                           Intentionally Blank
 
Exhibit F                                           Deed
 
Exhibit G                                           Assignment
 
Exhibit H                                           Non-Foreign Affidavit
 
Exhibit I                                           Owner's Affidavit
 
Exhibit 2.1.4                                           Holdback Escrow
Agreement
 
Schedule 1                                           Transmittal Letter
 
Schedule 1.1(c)                                           Seller Personal
Property
 
Schedule 2                                           Form REA Estoppel
 
Schedule 3                                           Tenant Estoppel



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
 
Land Description



 

 
EXHIBIT A
-1-
 



 
 

--------------------------------------------------------------------------------

 
 
[exhibita1.jpg]

[exhibita2.jpg]



 
EXHIBIT A
-2-
 



 
 

--------------------------------------------------------------------------------

 
[exhibita2.jpg]




 
EXHIBIT A
-3-
 



 
 

--------------------------------------------------------------------------------

 




EXHIBIT B
 
 
Schedule of Leases
 
1.           Lease, dated as of October 18, 2000, between HGN Gillette LLC, as
Landlord, and FCB Worldwide, Inc., as Tenant.




 
EXHIBIT B
-1-
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
 
Schedule of Subleases
 
Capita Sublease
 
1.           Sublease Agreement, dated as of January 1, 2006, between FCB
Worldwide, Inc., as Tenant, and Capita Technologies Corporation, Inc., as
Subtenant.
 
2.           Landlord's Consent to Sublease, dated as of February 28, 2006,
between AJ Irvine Owner Corporation, Inc., as Landlord via assignment from HGN
Gillette LLC, and FCB Worldwide, Inc., as Tenant.
 
Backbone Sublease
 
3.           Sublease Agreement, dated as of September 15, 2006, between FCB
Worldwide, Inc., as Tenant, and The Collective, Inc., as Subtenant.
 
4.           Landlord's Consent to Sublease, dated as of October 23, 2007,
between AJ Irvine Owner Corporation, Inc., as Landlord via assignment from HGN
Gillette LLC, and FCB Worldwide, Inc., as Tenant.
 
5.           Assignment and Assumption Agreement, dated as of December 31, 2007,
between The Collective, Inc., as Assignor of Sublease, Backbone Entertainment,
as Assignee of Sublease, and Foundation 9 Entertainment, Inc., as Guarantor of
Assignor.




 
EXHIBIT B-1
-1-
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
Schedule of Operating Agreements
 
1.           Service Agreement, dated as of September 1, 2001, between HGN
Gillette LLC, as Owner, and Classic Property Services, as Contractor.
 
2.           Service Agreement, dated as of June 2006, between AJ Irvine Tenant
Corporation as Owner, and Sundown Lighting Electrical, as Contractor.
 
3.           Service Agreement, dated as of September 1, 2008, between AJ Irvine
Tenant Corporation, as Owner, and DMS Landscape Services, as Contractor.




 
EXHIBIT C
-1-
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D*
 
REA Summary of Open Issues




Summary of Open Issues




·  
In February of 2009, Parcel A and B owners agreed in principle to amend the
REA.  The goal of the amendment was to eliminate the sharing of costs
altogether.  Parcel A owner would retain use of the patio area, and maintain it
at its own expense and Parcel B owner would retain the 32 parking spaces and pay
a monthly fee to use them.   After 2 months of negotiations, the parties still
could not agree on a monthly fee for the parking spaces.  Parcel A owner was
also getting very close to selling the property and the future owner did not
want to amend the REA prior to close.  As such, Parcel A owner stopped
negotiations.  This buyer eventually fell out and negotiations on amending the
REA have not resumed since.  This issue will remain open.



·  
Parcel A owner sealed and restriped its parking lot in 2006 at a total cost of
$37,120.  The project included minimal asphalt removal Per the terms of the REA,
34.08% of the cost of the project was reimbursed by Parcel B Owner.   Parcel A
owner allowed for the reimbursement to take place over a 3 year period.  Parcel
B owner informed Parcel A Owner that they will be repairing their parking lot
under the terms of the self help clause in the REA.   Parcel B owner provided
Parcel A owner with a scope of work for this project that, in Parcel A owner’s
opinion, far exceeded the necessary repairs.  The bid included the removal and
replacement of nearly 60% of the total parking lot area and a total cost of
approximately $121,000.  Parcel A owner objected to the scope and provided a bid
to seal and strip the lot with a Petro Mat method of repair for those areas in
need at a significantly reduced cost of $79,500.  Parcel B owner objected to
this scope.



The last correspondence with Parcel B owner was on 11/6/09 when the parties
agreed to the option of a one-time reimbursement of 65.92% of the scope of work
we recommended or reimbursement of the scope they recommended over a 3-year
period, barring a change in ownership.  Parcel A owner has never committed to
one option or the other because the work has never been scheduled.  Parcel A
owner was originally informed that the project would begin in September of
2009.  The project was delayed then and again in December.  It is our
understanding that the project is still on hold at the discretion of Parcel B
owner.  This issue is included in the recorded Notice of Assessment dated
5/28/09.



--------------------------------------------------------------------------------

 
*      Purchaser and Seller acknowledge and agree that Seller is not making any
representation or warranty whatsoever as to whether the summary set forth in
this Exhibit D is true, correct or complete.


 

 
EXHIBIT D*
-1-
 




Parcel A owner received a revised proposal to repair the Parcel B parking lot on
May 10, 2010 from United Paving.  At the recommendation of United Paving,
Petro-Mat is no longer a viable repair method for the Parcel B parking lot due
to the current condition of the parking surface.  Per the terms of the lease
agreement, the Parcel A owner’s proportionate share of the parking lot expense
would be reimbursable by the tenant.  This issue cannot be reasonably resolved
prior to the anticipated close, as the work has not been completed or even
scheduled.  This issue will remain open.


·  
In January of 2010, Parcel B owner informed Parcel A owner that they were
experiencing water intrusion into their building along the Southwest wall.  The
outside of this wall marks the end of the Drainage Easement Area.  Parcel B
owner had a Geo Tech study done of their building.  This was an update to
several other similar reports that they had performed in 2000, 2002, and
2004.  Just as in the earlier reports, the most recent report confirmed that the
Parcel B building was experiencing foundation cracking due to the fact that it
sits on highly expansive soil.  Nowhere in the report (or the previous reports)
does the engineer suggest that the building issues are a result of inadequate
drainage facilities.  The report does recommend adding a concrete swale along
the southwest wall to minimize water getting into the soil within the 2-3 feet
adjacent to the building.  Parcel B owner performed this work at a total cost of
$21,432.  They are expecting Parcel A owner to pay for $14,127 of the cost per
the terms of the REA.  Parcel A owner had originally refused to share the cost
of this project, as it is not a required repair or replacement of existing
drainage facilities, as defined in the REA.  Per the terms of the lease
agreement, the Parcel A owner’s proportionate share of this expense would be
reimbursable by the tenant.  Parcel A owner has since credited the FIDM account
$14,127 in order to resolve this issue.



·  
In February of 2010, Parcel B owner requested that a study of the stormwater
management system be performed, citing a referral by a civil engineer,
recommendations in the current GeoTech report and its history at the
property.   Granted there were the heavy rains and some parking lot flooding
that the properties experienced in February of 2010, but Parcel B owner has
never produced a recommendation from a civil engineer and there is no
recommendation in the Geo Tech report to study the existing drainage
facilities.  To the best of our knowledge, we have no complaints regarding the
drainage facilities prior to January of 2010.  Parcel A owner objected because
the rains in February were nothing more than an isolated weather event and, more
importantly, the existing system, which was designed by a qualified engineer and
inspected and approved by a qualified code inspector, has served the properties
well over the past 15 years.  Parcel A owner has not agreed to this study, but
assumes Parcel B owner will conduct the study under the self-help provision of
the REA. Per the terms of the lease agreement, the Parcel A owner’s
proportionate share of this expense would be reimbursable by the tenant. Parcel
A owner has since offered to share in the cost of the study per the terms of the
REA so long as the parties agree on the scope, but any issues that are raised as
a result of the study would remain open.



·  
In March of 2010, Parcel B owner requested that a dual sump pump be installed in
the catch basis of the Drainage Easement Area, per current code.  After
researching the issue,

 
 

 
EXHIBIT D*
-2-
 






 
it was determined by Parcel A owner that the property is grandfathered in under
the code at time of the construction and therefore no action is required. Per
the terms of the lease agreement, the Parcel A owner’s proportionate share of
this expense would be reimbursable by the tenant.  Parcel A owner has since
agreed to install a dual sump pump and share the costs per the terms of the REA
in order to resolve the issue.











--------------------------------------------------------------------------------

 
*      Purchaser and Seller acknowledge and agree that Seller is not making any
representation or warranty whatsoever as to whether the summary set forth in
this Exhibit D is true, correct or complete.




 
EXHIBIT D*
-3-
 



 
 

--------------------------------------------------------------------------------

 

[exhibitd1.jpg]
 

 
EXHIBIT D*
-4-
 



 
 

--------------------------------------------------------------------------------

 


[exhibitd2.jpg]
 


 

 
EXHIBIT D*
-5-
 




 
 

--------------------------------------------------------------------------------

 


[exhibitd3.jpg]
 
 

 
EXHIBIT D*
-6-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
 
Intentionally Blank





 
EXHIBIT E
-1-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
Deed
RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
 
 
 

Assessor's Parcel Number: __________________________________
The undersigned grantor declares:
 
Documentary Transfer Tax not shown, pursuant to Section 11932 of the Revenue and
Taxation Code, as amended.
 
GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, AJ IRVINE
OWNER CORPORATION, a Delaware corporation ("Grantor"), does hereby GRANT to
HINES GLOBAL REIT _________ LP, a Delaware limited partnership, all of that
certain real property in the City of Irvine , County of Orange, State of
California, as more particularly described in Exhibit "A" attached hereto and
made a part hereof, together with all rights of way, easements and appurtenances
thereto, all improvements thereon and all of the estate, right, title, interest,
either at law or in equity, of the Grantor in the real property collectively,
the "Property"), SUBJECT TO any and all rights, easements, rights of way,
charges, licenses, declarations, reservations, covenants, conditions,
restrictions, leases, agreements, liens, encumbrances and any and all matters of
record affecting or encumbering the use, occupancy, possession or title to the
Property, all applicable land use laws, ordinances, rules, regulations and
permits, and non-delinquent city, county and special district taxes, levies and
assessments.
 
IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on this
____ day of _________________, 2010.


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By: ____________________________
Its: ____________________________


Mail Tax Statements
To:                                                      ____________________
____________________
Attn: ________________
___________, CA ______



 
EXHIBIT F
-1-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
 
Bill of Sale and Assignment
 
THAT AJ IRVINE OWNER CORPORATION, a Delaware corporation ("Assignor"), for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid by HINES GLOBAL REIT __________, LP, a Delaware
limited partnership ("Assignee"), the receipt and sufficiency of which are
hereby acknowledged, has GRANTED, SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND
DELIVERED and does by these presents GRANT, SELL, ASSIGN, TRANSFER, CONVEY and
DELIVER unto Assignee, all of Assignor's right, title and interest in and to the
following (collectively, the "Assigned Property"):
 
(a)           all mechanical, electrical, heating, air conditioning and plumbing
systems, fixtures and equipment; all furniture, carpets, drapes, artwork and
other furnishings; and all other machinery, equipment, fixtures and personal
property of every kind and character, and all accessories and additions thereto,
owned by Assignor and located in or on the land located at 17600 Gillette
Avenue, Irvine, CA and more particularly described on Exhibit A attached hereto
(the "Land"), the buildings and other structures and improvements situated on
the Land (collectively, the "Improvements"), and the operations thereon
(collectively, the "Personalty"), but specifically excluding any items of
personal property owned by the Tenants;
 
(b)           all leases in effect (collectively, the "Leases"), that grant a
possessory interest in and to any space situated in the Improvements or that
otherwise grant rights with regard to use of all or any portion of the Land or
Improvements, together with all rentals paid or payable by the tenants under
such Leases (individually, a "Tenant" and collectively, the "Tenants") for any
period of time beginning on or subsequent to the date hereof, and all security
and other deposits paid by the Tenants under such Leases (collectively, the
"Security Deposits"), together with Assignor's interest, if any, in any
subleases and other occupancy agreements;
 
(c)           all leasing, service, management, supply and maintenance contracts
described on Exhibit C attached hereto ("Operating Agreements");
 
(d)           all assignable warranties and guaranties held by Assignor, if any,
relating to the Land, Improvements or Personalty;
 
(e)           all plans, specifications and architectural floor plans pertaining
to the Property;
 
(f)           all trade names, trademarks, logos, service marks used by Assignor
in connection with the operation of the Land and Improvements (except for
derivations of Assignor's name); and
 
(g)           all other rights, privileges and appurtenances owned by Assignor
and in any way related to the properties described above;
 

 
EXHIBIT G
-1-
 



 
Subject, however, to the exceptions to title and other matters set forth on
Exhibit B attached hereto and made a part hereof for all purposes (the
"Permitted Exceptions");
 
TO HAVE AND TO HOLD THE Assigned Property, subject to the Permitted Exceptions,
unto Assignee, its heirs, personal representatives, successors and assigns
forever.  Assignee hereby assumes and agrees to perform the liabilities and
obligations of Assignor with respect to the Assigned Property, to the extent
such liabilities and obligations arise or are properly performable and allocable
to the period of time on and after the date hereof.  Assignee agrees to
indemnify Assignor and hold Assignor harmless from and against any and all
claims, liens, damages, demands, causes of action, liabilities, lawsuits,
judgments, losses, costs and expenses (including but not limited to attorneys'
fees and expenses) asserted against or incurred by Assignor relating to any
period from and after the date of Closing and by reason of or arising out of any
failure by Assignee to perform or observe the obligations, covenants, terms and
conditions of any Lease or Operating Agreement assumed by Assignee
hereunder.  Seller's obligations hereunder are expressly subject to the
provisions of Sections 5.4, 5.5 and 5.6 of the Contract of Sale and Purchase
dated as of May 13, 2010, between Assignor, as Seller and Assignee, as Purchaser
("Contract").  Any rental and other payments under the Leases and Contract shall
be prorated between the parties as provided in the Contract.  Assignor agrees to
indemnify Assignee and hold Assignee harmless from and against any and all
claims, liens, damages, demands, causes of action, liabilities, lawsuits,
judgments, losses, costs and expenses (including but not limited to attorneys'
fees and expenses) asserted against or incurred by Assignee relating to any
period prior to the date of Closing and by reason of or arising out of any
failure by Assignor to perform or observe the obligations, covenants, terms and
conditions of any Lease or Operating Agreement assumed by Assignee hereunder.
 
This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  This Assignment shall be
governed and construed in accordance with the laws of the State in which the
Land is located, without giving effect to principles of conflicts of laws.
 
EXECUTED this _______ day of ________________, 2010.


ASSIGNOR:


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By:           _______________________
Its:           _______________________




ASSIGNEE:


HINES GLOBAL REIT _________ LP



 
EXHIBIT G
-2-
 






By:           __________________________
Its:           __________________________



 
EXHIBIT G
-3-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
 
Non-Foreign Affidavit
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by AJ IRVINE OWNER CORPORATION
("Transferor"), the undersigned hereby certifies the following on behalf of
Transferor.
 
1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
 
2.           Transferor is not a disregarded entity as defined in §
1.1445-2(b)(2)(iii);
 
3.           Transferor's U.S. employer identification number is _____________;
and
 
4.           Transferor's office address is c/o [Falcon Real Estate Investment
Company, LP, 5005 LBJ Freeway - Suite 1130, Dallas, Texas 75244.]
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


SELLER


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By:           _______________________
Its:           _______________________












Source CFR, Section 1.1445-2T(b)(2)(iii)(B)



 
EXHIBIT H
-1-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
 
Owner's Affidavit
 
The undersigned, in his or her capacity of the entity stated below ("Seller"),
and not individually, being duly sworn, hereby says as follows:
 
1.           The sale of the real property commonly known as 17600 Gillette
Avenue, Irvine, CA (the "Property"), as more particularly described in Exhibit A
hereto and in the Title Commitment issued by First American Title Insurance
Company(the "Title Company"), has been duly authorized by all requisite
corporate action.
 
2.           To Seller's knowledge, no person known to Seller is entitled to
occupy the Property except pursuant to the Leases set forth on Exhibit B hereto.
 
3.           All improvements to the Property have been completed; and all
labor, services and materials supplied to the Property for improvements,
fixtures and furnishing at the request of Seller have been, or will in the
ordinary course of business be, paid in full except:  None.
 
4.           All real property taxes and assessments lawfully due and payable
which could become a lien against the Property have been paid in full.
 
5.           Seller is not a "foreign person" as that term is defined in Section
1445 of the Internal Revenue Code, as amended.
 
This Affidavit is given on behalf of Seller in order to induce Title Company to
issue and Owner's Policy of Title Insurance and required endorsements.
 
Executed as of ______________, 2010.


SELLER


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By:           ______________________
Its:           ______________________



 
EXHIBIT I
-1-
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT 2.1.4
 
 
Holdback Escrow Agreement
 
This HOLDBACK ESCROW AGREEMENT (the "Escrow Agreement") is entered into this
___day of __________,2010, by and among AJ IRVINE OWNER CORPORATION, a Delaware
corporation (the "Seller"), HINES GLOBAL REIT __________, LP, a Delaware limited
partnership ("Purchaser"), and FIDELITY NATIONAL TITLE, as escrow agent (the
"Escrow Agent").  The parties recite and agree as follows.
 
Recitals
 
A.           Seller and Purchaser have entered into that certain Contract of
Sale and Purchaser, dated as of May 13, 2010 (the "Agreement").
 
B.           Seller and Purchaser have agreed that the sum of $500,000 shall be
held back from the Purchase Price due Seller under the Agreement in escrow (the
"Holdback") for the purpose of securing certain of Seller's representations and
warranties following the closing of the transactions contemplated by the
Agreement.
 
C.           To establish and set forth procedures for administration of the
Holdback, Seller, Purchaser and Escrow Agent desire to enter into this Escrow
Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings provided in the Agreement.
 
2.           Appointment of Escrow Agent.  Seller and Purchaser hereby appoint
Escrow Agent to act as escrow agent on the terms and conditions herein set forth
and Escrow Agent accepts such appointment on such terms and conditions.
 
3.           Deposit and Investment of Funds.  Escrow Agent hereby acknowledges
receipt of the Holdback in the amount of $500,000, and shall hold, safeguard,
and distribute the amounts so received in accordance with and subject to the
terms of this Escrow Agreement.  Escrow Agent shall deposit such funds received
by it hereunder into an interest bearing account (the "Escrow Account")
established for such purpose, which shall be established under Seller's Federal
Employer Identification Number.  Escrow Agent shall invest and reinvest the
Holdback from time to time during the term of the escrow hereunder, upon
direction of Seller, in one or more of the following investments (the
"Obligations"):
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America; and
 

 
EXHIBIT 2.1.4
-1-
 



(b)           money market funds authorized to invest solely in direct
obligations of the United States of America.
 
No Obligation shall have a maturity later than thirty (30) days after the date
of the Escrow Agent's investment therein.  Interest and other earnings on the
Obligations shall be paid to Seller from time to time periodically.  Any loss
incurred from an investment shall be borne by the Escrow Account, except for
losses resulting from the gross negligence or willful misconduct of the Escrow
Agent. Investment and reinvestment of the Escrow Account shall be made only in
Obligations.
 
4.           Holdback Period.  The Holdback shall remain in the Escrow Account,
upon the terms and conditions set forth in this Escrow Agreement, for a period
of six (6) months (the "Holdback Period") following the date hereof.
 
5.           Notification of Claims.  If any action, suit, proceeding, claim,
demand, or any other matter arises for which Purchaser demands payment from
Seller under the Agreement or if there is any breach by Seller under the
Agreement, any of the foregoing constituting a "Claim" hereunder, Purchaser
shall notify Seller and Escrow Agent of such Claim, and the amount or estimate
of such Claim.  All Claims by Purchaser must be certified by a duly authorized
representative of Purchaser, must be made in good faith and must include
reasonable detail supporting such Claim.
 
6.           Distribution of Escrow Funds.  Upon receipt of a notice of a Claim
by Purchaser as described in Section 5 hereinabove, Escrow Agent shall notify
Seller of such Claim and request that Seller provide in writing to Escrow Agent
its authorization to either (i) pay to Purchaser from the Escrow Account the
amount of such Claim, or (ii) upon receipt of a certificate by a duly authorized
representative of Seller that disputes the Claim, Escrow Agent shall retain and
continue to hold the funds in the amount of such Claim until the earlier to
occur of (a) mutual written instructions from Seller and Purchaser as to the
disbursement of such amount, or (b) an final order, decree, or judgment of a
court or other tribunal of competent jurisdiction and, if by such order, decree,
or judgment, time for appeal has expired and no appeal has been perfected,
directing the disbursement of such amount.
 
To the extent the Escrow Agent has been notified of any Claim pursuant to the
first paragraph of this Section 6, Purchaser has filed suit against Seller with
respect to such Claim no later than 30 days following notice of a Claim, and
such Claim is pending (and unresolved) on the date the Holdback Period expires,
then an amount (the "Retained Amount") equal to the lesser of:
 
(i)           one hundred percent of the amount of all such pending Claims; or
 
(ii)           the remainder of the Escrow Funds
 
shall be retained in the Escrow Account and remain subject to the terms of this
Escrow Agreement until distributed in accordance with the final disposition of
the underlying Claim, as directed either by (i) mutual written instructions from
Seller and Purchaser, or (ii) by the final order, decree or judgment of a court
or other tribunal of competent jurisdiction and, if by such
 

 
EXHIBIT 2.1.4
-2-
 



order, decree or judgment, time for appeal has expired and no appeal has been
perfected, directing the disbursement of such funds.
 
7.           Release of Remaining Funds to Seller.  On the date the Holdback
Period expires, the current balance in the Escrow Account, less the Retained
Amount shall be paid to Seller.  After the date the Holdback Period expires and
upon resolution of all pending Claims as provided in Section 6 hereinabove, and
payment out of the Escrow Account to Purchaser of all amounts determined to be
due under such Claims, the remaining balance of the Escrow Account shall be paid
to Seller.
 
8.           Termination of Escrow Account.  The escrow provided for hereunder
shall terminate and the Escrow Agent shall be discharged on the date on which
all of the Escrow Account is distributed in accordance with Section 6 hereof.
 
9.           Escrow Agent.  The Escrow Agent shall have no duty or obligation
hereunder other than to take such specific actions as are required of it from
time to time under the provisions hereof, and it shall incur no liability
hereunder or in connection herewith for anything whatsoever other than as a
result of its own gross negligence or willful misconduct.  Purchaser and Seller
agree to indemnify, hold harmless and defend the Escrow Agent from and against
any and all losses, claims, liabilities and expenses, including the reasonable
fees of its counsel, which it may suffer or incur hereunder, or in connection
herewith, except such as shall result from its own gross negligence, willful
misconduct or failure to follow the instructions contained herein..
 
It is understood and agreed that should any dispute arise with respect to the
payment, ownership or right of possession of the Escrow Account, the Escrow
Agent is authorized and directed to retain in its possession, without liability
to anyone, all or any part of the Escrow Account until such dispute shall have
been settled either by mutual agreement by the parties concerned or by the final
order, decree or judgment of a court or other tribunal of competent jurisdiction
and, if by such order, decree or judgment, time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings. Escrow Agent shall
further have the right to commence an action in interpleader and obtain an order
from the court allowing Escrow Agent to deposit the Holdback with the court, in
which case Escrow Agent shall have no further liability or obligation with
respect to this Escrow Account or the Holdback.
 
10.           Notices.
 
(a)           All notices, demands, requests, consents and waivers under this
Escrow Agreement shall be in writing, shall refer to this Escrow Agreement and
shall be (i) delivered personally, (ii) sent by registered or certified mail,
postage prepaid, return receipt requested, (iii) sent by a nationally recognized
overnight courier, or (iv) sent by telecopier, with written confirmation of the
receipt of such telecopy, addressed as set forth below.  If delivered
personally, any notice shall be deemed to have been given on the first (1st)
business day on or after the date delivered or refused.  If mailed, any notice
shall be deemed to have been given on the earlier to occur of the first (1st)
business day on or after the date of delivery or the third (3rd) business day
after such notice has been deposited in the U.S. mail in accordance with this
Section 10.  If sent by overnight courier, any notice shall be deemed to have
been given on the
 

 
EXHIBIT 2.1.4
-3-
 



 
first (1st) business day on or after the date following the date such notice was
delivered to or picked up by the courier.  If sent by telecopier, any notice
shall be deemed to have been given upon receipt.  Copies of all notices shall be
given in accordance with the above as follows:
 
If to Seller:
AJ Irvine Owner Corp.
c/o HSBC Securities (USA) Inc.
452 Fifth Avenue
New York, NY  10018
Attention:  Irfan A. Khan
Facsimile: (212) 525-8143
 
and with a copy to:
 
Gibson, Dunn & Crutcher LLP
 
200 Park Avenue
 
New York, New York 10166
 
Attention:                        David J. Furman, Esq.
Telephone No.:                                212-351-4000
Telecopier No.:                                212-351-4035
 
If to Purchaser:
 
Hines Global REIT Properties LP
2800 Post Oak Boulevard
Suite 4800
Houston, Texas 77056
Attention:                        Charles Hazen
Telephone No.:                         713-966-7602
Telecopier No.:                         713-966-2075
 
and with c copy to :
Hines Global REIT Properties LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Suite 4800
Houston, Texas 77056
Attention:                        Jason P. Maxwell, Esq.
Telephone No.:                         713-966-7638
Telecopier No.:                         713-966-2075


If to Escrow Company:


Fidelity National Title
1300 Dove Street
Suite 310
Newport Beach, CA 92660
 

 
EXHIBIT 2.1.4
-4-
 



 
(b)           Any counsel designated above or any replacement counsel which may
be designated respectively by Seller or Purchaser or such counsel by written
notice to the other parties is hereby authorized to give notices hereunder on
behalf of its respective client.
 
11.           Governing Law.  This Escrow Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with, the laws of
the State of California.
 
12.           Further Assurances.  Each of the parties shall execute and deliver
such additional instruments and other documents and shall take such reasonable
further actions as may be necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Escrow Agreement; provided, however, no
party shall be obligated to provide any further assurance that would materially
increase the liabilities or obligations of such party hereunder or materially
reduce the rights and benefits of such party hereunder.
 
13.           Successors and Assigns.  This Escrow Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
14.           Amendment.  This Escrow Agreement may be altered, modified or
amended only in such manner as may be mutually agreed upon in writing by each of
the parties hereto.
 
15.           Counterparts.  This Escrow Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.
 
16.           Prevailing Party.  If any party hereto brings any action or suit
against the other party hereto by reason of any breach of any of the agreements
or provisions of this Escrow Agreement, then, in such event, the prevailing
party, as determined in such action or suit, shall be entitled to have and
recover from the other party or parties all costs and expenses of such action or
suit, including, without limitation, reasonable attorneys' fees and expenses
resulting therefrom; it being understood and agreed that the determination of
the prevailing party shall be included in the matters which are the subject of
such action or suit.
 
(Signatures on following page)



 
EXHIBIT 2.1.4
-5-
 



 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the day and year first written above.
 


SELLER:


AJ IRVINE OWNER CORPORATION,
a Delaware corporation


By:           __________________________
Its:           __________________________


PURCHASER:


HINES GLOBAL REIT ___________ LP




By:           __________________________
Its:           __________________________


ESCROW AGENT


FIDELITY NATIONAL TITLE




By:           __________________________
Its:           __________________________





 
EXHIBIT 2.1.4
-6-
 



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
 




 
Transmittal Letter
 
[schedule1_1.jpg]
 



 
SCHEDULE 1
1
 



 
 
 
 
 
[schedule1_2.jpg]





 
SCHEDULE 1
-2-
 



 
 

--------------------------------------------------------------------------------

 

[schedule1_3.jpg]




 
SCHEDULE 1
-3-
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(c)
 
 
Seller Personal Property


None.


















 
SCHEDULE 1.1(c)
-1-
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
 
Parcel B Owner Estoppel Certificate
 


TO:
AJ Irvine Owner Corporation

 
c/o Falcon Real Estate Investment Co., LP

 
10815 Rancho Bernardo Road, Suite 120

 
San Diego, CA 92127-2187

 
Attention: Scott A. Sweeney



and


 
Hines Global REIT Properties LP

2800 Post Oak Boulevard, Suite 4800
 
Houston, TX 77056

 
Attention: Charles N. Hazen and Jason P. Maxwell, Esq.

 
RE:
That certain Declaration and Grant of Easements and Reciprocal Easement
Agreement dated as of December 14, 2000 and recorded on January 18, 2001 in the
Official Records of Orange County, California, as Instrument Number 20010029308
(the "Original REA"), as amended by that certain Amendment No. 1 to Declaration
and Grant of Easements and Reciprocal Easement Agreement dated as of September
24, 2001 and recorded on September 27, 2001 in the Official Records of Orange
County, California, as Instrument Number 20010684534 (the "First Amendment to
REA", and collectively with the Original REA, the "REA")

 
The undersigned hereby certifies as follows:
 
 
1.
That the undersigned owns fee simple title to all of the real property located
in Orange County, California, designated as "Parcel B" in the REA.

 
 
2.
That the undersigned is, and holds all right, title and interest of, "Parcel B
Owner" under the REA.

 
 
3.
That the Original REA is unmodified, except as described in the recitals
hereinabove.

 
 
4.
That the REA is in full force and effect.

 
 
5.
That Parcel B Owner is responsible for its percentage share of real property
taxes, insurance, common area maintenance and parking structure maintenance
pursuant to the REA.

 
 
6.
That neither the undersigned, as Parcel B Owner under the REA, nor AJ Irvine
Owner Corporation, as "Parcel A Owner" under the REA, is in default in the
performance of their respective obligations under the REA, except as follows:

 

 
SCHEDULE 2
-1-
 



 
 
________________________________________________________________

 
 
________________________________________________________________

 
 
________________________________________________________________.

 
 
7.
That the undersigned is not currently entitled to payment or reimbursement of
any sums under the REA from Parcel A Owner, and the undersigned has no claims
against or disputes with Parcel A Owner for any past occurrences or conditions,
except as follows:

 
 
________________________________________________________________

 
 
________________________________________________________________

 
 
________________________________________________________________.

 
Each individual executing this Estoppel Certificate hereby represents and
warrants that he or she is signing on behalf of the undersigned and is
authorized to do so.
 
This Estoppel Certificate may be relied upon by AJ Irvine Owner Corporation, as
Parcel A Owner under the REA, Hines Global REIT Properties LP (or its assignee,
designee or nominee), as a prospective transferee of Parcel A Owner, and any
prospective lender of Hines Global REIT Properties LP (or its assignee, designee
or nominee).
 
 
"PARCEL B OWNER":

 
 
FIDM PROPERTIES, INC.,

 
 
a California corporation



By:                                                                
Name:                                                                
Title:                                                                
Date:                                                                


By:                                                                
Name:                                                                
Title:                                                                
Date:                                                                




 
SCHEDULE 2
-2-
 



 
 

--------------------------------------------------------------------------------

 

State of California )
 
County of
______________________                                                                )
 
Subscribed and sworn to (or affirmed) before me on this _____ day
of__________________, 2010, by________________________________________, proved
to me on the basis of satisfactory evidence to be the person(s) who appeared
before me.
 
Seal:                                                                
 
Signature                                                                




State of California )
 
County of
______________________                                                                )
 
Subscribed and sworn to (or affirmed) before me on this _____ day
of__________________, 2010, by________________________________________, proved
to me on the basis of satisfactory evidence to be the person(s) who appeared
before me.
 
Seal:                                                                
 
Signature                                                                






 
SCHEDULE 2
-3-
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
 
TENANT ESTOPPEL CERTIFICATE
 
The undersigned tenant ("Tenant"), in recognition that Hines Global REIT
Properties LP, a Delaware limited partnership (and its successors and assigns,
collectively, the "Buyer"), is considering an acquisition of the Premises
(defined below), and that it may obtain debt financing in connection with the
acquisition and financing of the Premises from one of more lenders (collectively
with their successors and assigns, "Lender"), hereby certifies to Buyer and
Lender that:
1.           The undersigned is the Tenant under that certain lease dated
October 20, 2000 (the "Lease") executed by HGN GILLETTE, LLC as landlord and as
predecessor to AJ Irvine Owner Corp. (collectively, "Landlord"), and the
undersigned as tenant respecting the entire net rentable area of space at those
certain premises located at the building commonly known as 17600 Gillette Avenue
in the City of Irvine, County of Orange, State of California (the "Premises").
2.           Pursuant to the Lease, Tenant has paid to Landlord a security
deposit of $0.00 (no Security Deposit); the term of the Lease commenced on April
1, 2001 and expires on March 31, 2016; the current monthly Base Rent is
$232,212.39; the next rental payment in the amount of $232,212.39 is due on [TO
BE INSERTED]; no rent has been prepaid); and Tenant has fully paid all Base
Rent.
3.           Pursuant to the Lease and that certain Declaration and Grant of
Easements and Reciprocal Easement recorded September 27, 2001, Tenant is
obligated to reimburse Landlord for its percentage share of all real property
taxes, operating expenses, common area maintenance and insurance expenses
affecting the Premises.
 

 
SCHEDULE 3
1
 



 
4.           The Lease is in full force and effect, a complete and correct copy
of the Lease and all amendments, modifications and supplements thereto is
attached to this Tenant Estoppel Certificate as Exhibit A, and there are no
other amendments, modifications or supplements thereto except as set forth in
Exhibit A hereto, and there is no other lease agreements or understandings
between Landlord and Tenant affecting the Premises and any rights to parking,
whether oral or written, except as follows:
·  
Acknowledgement of Term Commencement Date, dated May 17, 2001;

·  
Notice of Rent Increase, dated September 25, 2003;

·  
Sublease Agreement (with FCB affiliate) dated January 1, 2006, by and between
FCB Worldwide ("Tenant") and Capita Technologies ("Subtenant");

 
·  
Notice of Rent Increase, dated April 1, 2006;

 
·  
Sublease Agreement dated September 15, 2006, by and between FCB Worldwide
("Tenant") and The Collective, Inc ("Subtenant");

 
·  
Notice of Lease Assignment from FCB Worldwide, Inc. to Draftfcb, Inc., dated
March 24, 2008;

 
·  
Verbal Notice of Rent Increase, effective October 1, 2008;

 
·  
Assignment of Lease Guaranty from True North Communications to Interpublic Group
of Companies, dated May 8, 2009.

 
5.           Tenant has accepted and taken possession of the Premises for use as
general business offices and is in occupancy thereof; and Tenant is not aware of
any defects in the Premises or the Parking Structure.
6.           Landlord has satisfied all commitments made to induce Tenant to
enter into the Lease, Landlord is not in any respect in default in the
performance of the terms and provisions of the Lease, Tenant has no actual
knowledge of any event or condition that, which with the give of notice and/or
the passage of time, would constitute a default under the Lease, and there are
no
 

 
SCHEDULE 3
2
 



 
existing defenses which the undersigned has against the full enforcement of the
Lease by Landlord.
7.           Tenant is not in any respect in default under the Lease, Tenant has
no knowledge of any event or condition that, which with the giving of notice
and/or the passage of time, would constitute a default under the Lease and
Tenant has not assigned, transferred or hypothecated the Lease or any interest
therein or subleased all or any portion of the Premises, except as set forth in
Paragraph 4 above.
8.           Tenant has no defenses and has not acquired any right to offset, or
to take a credit against, the Base Rent or any other amounts coming due under
the Lease, and Tenant has no actual knowledge of any event or condition that,
which with the giving of notice and/or the passage of time, would enable Tenant
to acquire a right to offset, or to take a credit against Base Rent or other
amounts coming due under the Lease, and no free periods of rent or other
concessions or rent abatements have been granted to Tenant.
9.           Tenant does not have any remaining right or option to renew or
extend the term of the Lease, nor any preferential right or option to purchase
all of any portion of the Premises.
10.           Except as set forth in the Lease, Tenant has no right to terminate
or cancel the Lease.  Tenant does not have any remaining right or option to
terminate the Lease based upon delays in construction.
11.           To the best of Tenant's knowledge, there are no unpaid rental,
lease or similar commissions payable with respect to the Lease.
12.           There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant (or any guarantor of Tenant's obligations pursuant to
the Lease) under the bankruptcy or insolvency laws of the United States or any
state thereof, and there are no
 

 
SCHEDULE 3
3
 



 
attachments, executions, assignments for the benefit of creditors, or voluntary
or involuntary proceedings under the U.S. Bankruptcy Code or any other debtor
relief laws pending or threatened against Tenant (or any guarantor of Tenant's
obligations pursuant to the Lease).
13.           Tenant has not used, stored, disposed of or transported at, in, to
for from the Premises or any portion of the building thereon any substance
classified, listed or regulated as hazardous or toxic under any applicable
federal, state or local laws, orders, rules or regulations (other than minor
quantities of such substances which are used in the course of ordinary office
operations and in compliance with all applicable laws).
14.           The correct name and mailing address of Tenant for notice purposes
under the Lease is as follows _________________________________________.
This certificate has been given to Buyer and Lender with the understanding that
Buyer will rely on it in connection with the acquisition of the Premises and
Lender will rely on it in connection with the financing of the Premises.  The
individual executing this instrument hereby personally certifies that he or she
is duly authorized to sign, acknowledge and deliver this Estoppel Certificate to
Buyer and Lender.
Dated:
____________________                                                                           TENANT
FCB WORLDWIDE, INC.,
a Delaware corporation




By:  _________________________
Name:
Its:


Date: _________________________


 
SCHEDULE 3
-4-
 



 
 

--------------------------------------------------------------------------------

 

 
GUARANTOR'S ACKNOWLEDGMENT
 
The undersigned (a) has guaranteed the obligations of the Tenant under the Lease
referred to above (covering the Premises commonly known as 17600 Gillette
Avenue, Irvine, California), (b) consents to the matters set forth above and
agrees to be bound thereby, and (c) acknowledges that the guaranty executed by
the undersigned is in full force and effect and will not be supplemented,
modified, amended or terminated without the prior written consent of both the
then existing landlord and lender.


Guarantor


INTERPUBLIC GROUP OF COMPANIES, INC.


By:  _____________________________
[Printed Name and Title]
 


 
SCHEDULE 3
-5-
 



 
 

--------------------------------------------------------------------------------

 



